EXHIBIT 10-106


 
CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN OMITTED.  THE SYMBOL “[***]” HAS
BEEN INSERTED IN PLACE OF THE PORTIONS SO OMITTED.
 
 
AMENDED AND RESTATED
 
2010 DELTA CONNECTION AGREEMENT
 
by and among
 
PINNACLE AIRLINES CORP.
 
PINNACLE AIRLINES, INC.
 
and
 
DELTA AIR LINES, INC.
 

 

Dated as of April 1, 2012
 

 
1

--------------------------------------------------------------------------------

 

 
AMENDED AND RESTATED

2010 DELTA CONNECTION AGREEMENT


 
THIS AMENDED AND RESTATED 2010 DELTA CONNECTION AGREEMENT (the “Agreement”),
dated and made effective this 1st day of April, 2012 (the “Effective Date”), is
entered into by and among Delta Air Lines, Inc., whose principal address is 1030
Delta Boulevard, Atlanta, Georgia  30320 (“Delta”), Pinnacle Airlines Corp.,
whose principal address is One Commerce Square Building, 40 South Main Street,
Memphis, TN  38103 (“Parent”), and Pinnacle Airlines, Inc., whose principal
address is One Commerce Square Building, 40 South Main Street, Memphis,
TN  38103 (“Pinnacle”).


WITNESSETH:
 
WHEREAS, Delta, Parent, Pinnacle and Mesaba Aviation, Inc., a Minnesota
corporation and wholly-owned subsidiary of Parent (“Mesaba”), entered into that
certain 2010 Delta Connection Agreement dated as of July 1, 2010 (the “2010
DCA”);
 
WHEREAS, effective January 4, 2012 upon transfer by Mesaba of certain of the
Aircraft to Pinnacle, Mesaba assigned to Pinnacle and Pinnacle assumed from
Mesaba (with the consent of Delta) all obligations of Mesaba under the 2010 DCA
pursuant to that certain Assignment, Assumption and Consent Agreement dated as
of January 4, 2012 by and among Pinnacle, Mesaba and Delta, and, as a result of
such agreement, Mesaba ceased to be a party to the 2010 DCA;
 
WHEREAS, Delta, Parent, Pinnacle and certain other subsidiaries of Parent have
entered into a commitment letter of even date herewith, pursuant to which Delta
has agreed to provide the Pinnacle Debtors a $74,285,000 senior secured
super-priority debtor-in-possession credit facility (the “DIP Credit Facility”),
which may, subject to certain conditions, convert into an exit credit facility
(the “Exit Loan”), all on the terms and conditions set forth in the Summary of
Terms and Conditions attached to such commitment letter as Annex A (the
commitment letter together with such term sheet, the “Commitment Letter”) in the
event the Pinnacle Debtors elect to file a chapter 11 bankruptcy proceeding
under title 11 of the United States Code (together the “Bankruptcy Cases”);
 
WHEREAS, Delta, Parent and Pinnacle have entered into a Third Amended and
Restated Airline Services Agreement of even date herewith (as amended, modified
or supplemented from time to time, and together with all exhibits, schedules and
attachments thereto, the “Third Amended and Restated Airline Services
Agreement”);
 
WHEREAS, Delta, Parent and Pinnacle have entered into Amendment No. Two to Delta
Connection Agreement of even date herewith, pursuant to which the parties
amended certain provisions of, and agreed to terminate early, that certain Delta
Connection Agreement dated as of April 27, 2007 by and among Delta, Parent and
Pinnacle (as amended, modified or supplemented from time to time, for so long as
such agreement is in effect, and together with all exhibits, schedules and
attachments thereto, the “2007 CRJ-900 Delta Connection Agreement”);
 

 
2

--------------------------------------------------------------------------------

 

WHEREAS, Delta, Pinnacle Corp, Pinnacle and Mesaba have entered into a Setoff
and Mutual Release of even date herewith (the “Setoff and Release”), the terms
of which are incorporated herein by reference as though fully restated in this
Agreement, pursuant to which the parties thereto agreed to an offset of certain
amounts in dispute between the parties and to a mutual release of claims related
to such disputed amounts; and
 
WHEREAS, the Parties desire to amend and restate the 2010 DCA and are entering
into this Agreement contemporaneously with the execution and delivery of the
Commitment Letter, the Third Amended and Restated Airlines Services Agreement,
the Amendment No. Two to the 2007 CRJ-900 Delta Connection Agreement and the
Setoff and Release.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each of the Parties, intending to
be legally bound, do hereby agree as follows:
 
                    ARTICLE I                      
 
DEFINITIONS
 
Section 1.01 Definitions
 
.  For all purposes of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires:
 
1.  
the terms as defined in this Article have the meanings assigned to them in this
Article and include the plural as well as the singular;

 
2.  
all accounting terms not otherwise defined herein have the meanings assigned to
them in accordance with generally accepted accounting principles; and

 
3.  
the words “herein,” “hereof” and “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular Article or other
subdivision; and

 
4.  
Exhibit A includes defined terms that have meanings assigned to them in such
Exhibit.

 
“2007 CRJ-900 Delta Connection Agreement” shall have the meaning ascribed to
such term in the recitals.
 
“2010 DCA” shall have the meaning ascribed to such term in the recitals.
 
“Accident” means [***].
 
“ACARS” means the Aircraft Communications Addressing and Reporting System, or
any replacement system, which provides datalink communications between the
Aircraft and Pinnacle with respect to operational matters.
 
“Affected Party” shall have the meaning ascribed to such term in Section 19.01.
 

 
3

--------------------------------------------------------------------------------

 

“Affiliate” means, as applied to a Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person.  For purposes of this definition “control” (including, with correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”), as applied to any Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
that Person, whether through the ownership of voting securities, by contract or
otherwise.
 
“Aggregated CRJ900 Delta Connection Flights” means the Scheduled Flights and the
“Delta Connection Flights” (as defined in the 2007 CRJ-900 Delta Connection
Agreement) scheduled pursuant to the 2007 CRJ-900 Delta Connection Agreement.
 
“Air Navigation Fees” means fees or charges assessed on air operators by a
governmental authority to recover the costs for the provisions or availability
of air navigation services provided by such governmental authority.
 
“Aircraft” means the (i) forty-one (41) CRJ900 aircraft (including airframe,
on-wing engines and other associated equipment described in the applicable Lease
for such aircraft) in Pinnacle’s Delta Connection fleet as of the Effective Date
as set forth on Schedule 1-A attached hereto and made a part hereof and (ii) any
additional aircraft to be mutually agreed between the Parties (including
airframe, on-wing engines and other associated equipment described in the
applicable Lease for such aircraft), when and as such aircraft are added to
Pinnacle’s Delta Connection fleet pursuant to Section 3.02.  Any Aircraft
removed from Pinnacle’s fleet shall cease to be an “Aircraft” hereunder upon the
date of removal of such Aircraft from scheduled operations (other than for
maintenance).
 
“Aircraft Rental Expense” means the Basic Rent charged in the Leases between
Delta and Pinnacle with respect to each of the Aircraft.
 
 “Airport Landing Fees” means all landing fees, aircraft rescue and fire
fighting (ARFF) fees, airport user fees and other airfield assessments to the
extent such fees and assessments are attributable to or a result of Regional
Airline Services.
 
“APUs” shall have the meaning ascribed to such term in Section 3.02(iii).
 
“Bankruptcy Cases” shall have the meaning ascribed to such term in the recitals.
 
“Basic Rent” shall have the meaning ascribed to such term in the Leases.
 
 “Block Hour” means the period of time (in minutes) beginning when an Aircraft
first moves from the ramp blocks in connection with an operated Scheduled
Flight, a Non-Scheduled Flight or a Charter Flight and ending when the Aircraft
next comes to a stop at the ramp blocks at any station or other point of
termination as recorded by ACARS or another mutually agreed system, divided by
sixty (60).
 
“Bombardier” shall have the meaning ascribed to such term in Section 3.04.
 
“Change of Control” shall have the meaning ascribed to such term in Section
10.03.
 
“Charter Flights” means revenue passenger flights using the Aircraft (other than
Scheduled Flights).
 
“Colgan” means means Colgan Air, Inc., a Virginia corporation and wholly-owned
subsidiary of Parent.
 
“COMAT” means company material, including but not limited to priority aircraft
maintenance parts.
 
“Commitment Letter” shall have the meaning ascribed to such term in the
recitals.
 
“Confidential Information” shall have the meaning ascribed to such term in
Section 19.01.
 
“Contract of Carriage” shall have the meaning ascribed to such term in Section
2.15.
 
“CRJ900 DCA Aircraft” shall have the meaning ascribed to such term in Section
3.02(C).
 
“CRJ900 Spare Engines” means (i) the three (3) General Electric CF34-8C5 spare
engines in Pinnacle’s Delta Connection fleet as of the Effective Date and (ii)
any additional spare engines to be mutually agreed between the Parties when and
as such spare engines are added to the fleet of Aircraft covered by this
Agreement pursuant to Section 3.02(a)(ii).  Any CRJ900 Spare Engine removed from
the fleet of Aircraft covered by this Agreement shall cease to be an “CRJ900
Spare Engine” hereunder upon the date of removal of such engine from scheduled
operations (other than for maintenance).
 
“CSM” shall have the meaning ascribed to such term in Section 3.07.
 
“Cycle” means an actual takeoff at an origin city and landing at a destination
city of an Aircraft in connection with a Scheduled Flight, a Non-Scheduled
Flight or a Charter Flight.
 
“Data Communication Equipment” shall have the meaning ascribed to such term in
Section 4.04.
 
“Delta Connection Carrier” means an airline operating regional jet and/or
turboprop air transportation services as a Delta Connection carrier pursuant to
a Delta Connection agreement or other similar airline services agreement between
such airline and Delta.
 
“Delta Connection Safety Standards” shall have the meaning ascribed to such term
in Section 2.09.
 
“Delta Identification” means any Identification designated by Delta from time to
time in its sole discretion for use by Pinnacle in connection with the Regional
Airline Services (including without limitation “Delta Connection” or any similar
or successor name).
 
“Delta Indemnitee” shall have the meaning ascribed to such term in Section
9.02(b).
 
“Delta Lease” shall have the meaning ascribed to such term in Section 4.03.
 
“Designator” means “DL” or such other designator code designated by Delta from
time to time in its sole discretion to identify Delta’s flights.
 
“DIP Credit Facility” shall have the meaning ascribed to such term in the
recitals.
 
“Direct Costs” means Delta’s, Pinnacle’s or Parent’s, as applicable, actual paid
or accrued cost incurred for goods and services without any, with respect to
Direct Costs of Pinnacle, added surcharge for administrative or general overhead
expenses of Pinnacle.
 
“Direct Expenses” shall have the meaning ascribed to such term in Exhibit A.
 
“Disclosing Party” shall have the meaning ascribed to such term in Section
19.01.
 
“DOT” means the United States Department of Transportation or any successor
agency to its functions with respect to the regulation of air transportation.
 
“DOT Certification” means any and all certifications and approvals by the DOT,
the FAA and other regulatory agencies required for Pinnacle to operate the
Aircraft and to perform pursuant to the terms of this Agreement and all
Governmental Regulations.
 
“EAS” shall have the meaning ascribed to such term in Section 2.01(b).
 
“Effective Date” shall have the meaning ascribed to such term in the preamble of
this Agreement.
 
“Employee Pass Travel Privileges” shall have the meaning ascribed to such term
in Section 4.01(b).
 
“Equipment” means the Aircraft, the CRJ900 Spare Engines, the QECs and the Spare
APUs.
 
“Exchange Act” shall have the meaning ascribed to such term in Section 10.03.
 
“Exit Loan” shall have the meaning ascribed to such term in the recitals.
 
“FAA” means the Federal Aviation Administration or any successor organization or
agency.
 
“Force Majeure Event” shall have the meaning ascribed to such term in Section
10.04.
 
“GAAP” means generally accepted accounting principles at the time prevailing in
the United States for companies engaged in businesses similar to that of
Pinnacle, consistently applied.
 
“Governmental Authority” means any foreign or United States federal or state (or
any subdivision thereof), agency, authority, bureau, commission, department or
similar body or instrumentality thereof, or any governmental court or tribunal.
 
“Governmental Regulations” means the rules and regulations prescribed by an
airport authority at a Service City or by any local, state or federal unit of
government having authority and jurisdiction to regulate the business and
affairs of an air carrier having DOT Certification, including without
limitation, the DOT, DOD and the FAA.
 
“Ground Handling Functions” means the ground handling functions performed in
connection with the Regional Airline Services, including, but not limited to,
the following:  (i) gate check-in activities, (ii) passenger enplaning/deplaning
activities, (iii) sky cap and
 
wheelchair services, (iv) aircraft loading/unloading services, included but not
limited to airside busing, (v) passenger ticketing, (vi) jetbridge maintenance,
(vii) janitorial services, (viii) deicing services, (ix) pushback, tow or taxi,
(x) airstarts, and (xi) aircraft overnight cleaning, including lavatory service
and water service, but excluding turn cleaning unless otherwise directed by
Delta.
 
“Hub Locations” means each of Atlanta (ATL), Cincinnati (CVG), Detroit (DTW),
Los Angeles (LAX), New York-John F. Kennedy (JFK), New York-LaGuardia (LGA),
Memphis (MEM), Minneapolis (MSP) and Salt Lake City (SLC) and any other airport
which has an average fifty (50) or more departures per day that are operated by
Delta or one or more Delta Connection Carrier under the Designator.  If any Hub
Location has an average of fewer than fifty (50) departures per day that are
operated by Delta or one or more Delta Connection Carrier under the Designator,
such Hub Location shall not be considered a Hub Location for purposes of this
Agreement until such Hub Location returns to having an average fifty (50) or
more departures per day that are operated by Delta or one or more Delta
Connection Carrier under the Designator.
 
“Identification” means a trade name, trademark, service mark, graphic, logo,
distinctive color scheme or other trade dress, domain name, aircraft livery
and/or other identification or indication of source or origin.
 
“Indemnified Party” shall have the meaning ascribed to such term in Section
9.02(g).
 
“Indemnifying Party” shall have the meaning ascribed to such term in Section
9.02(g).
 
“Indemnity Notice” shall have the meaning ascribed to such term in Section
9.02(g).
 
“Lease” means (i) the leases, subleases and/or sub-subleases (including any and
all amendments thereto) in effect as of the Effective Date by and between Delta
(or an Affiliate of Delta) and Pinnacle in respect of the Aircraft, (ii) the
leases, subleases and/or sub-subleases (including any and all amendments
thereto) in effect as of the Effective Date by and between Delta (or an
Affiliate of Delta) and Pinnacle in respect of CRJ900 Spare Engines and QECs.
 
“Letter Agreements” shall have the meaning ascribed to such term in Section
3.04.
 
“Maintenance Facilities” shall have the meaning ascribed to such term in Section
4.03(i).
 
“Maintenance Program” shall have the meaning ascribed to such term in the
Leases.
 
“Merger” shall have the meaning ascribed to such term in Section
10.03.“Non-Scheduled Flights” means all flights using the Aircraft which are not
Scheduled Flights or Charter Flights.
 
“Obligations” shall have the meaning ascribed to such term in Section 20.01.
 
“OCC” shall have the meaning ascribed to such term in Section 2.11(a).
 
 “Operational Performance Standards” shall have the meaning ascribed to such
term in Section 2.11(b).
 

 
4

--------------------------------------------------------------------------------

 

“Paint Cycle” shall have the meaning ascribed to such term in Section 3.05.
 
“Party” means, respectively, each of Delta, Parent and Pinnacle.
 
“Performance Period” means each calendar month or portion thereof occurring
during the Term of this Agreement.
 
“Person” means an individual, partnership, corporation, business trust, joint
stock company, limited liability company, unincorporated association, joint
venture or other entity of whatever nature.
 
“Pinnacle Identification” means any Identification selected by Pinnacle from
time to time for use in connection with the business of Pinnacle, including
without limitation “Pinnacle,” “Pinnacle Airlines” or any similar name.
 
“Pinnacle Indemnitee” shall have the meaning ascribed to such term in Section
9.02(c).
 
“Pinnacle Non-Cancelled Flight” shall have the meaning ascribed to such term in
Section 2.11(a).
 
“Pinnacle Party” means, respectively, each of Parent and Pinnacle.
 
“Premises” shall have the meaning ascribed to such term in Section 4.03(a).
 
“QECs” means quick engine change kits.
 
“Regional Airline Services” means the provisioning by Pinnacle to Delta of
Scheduled Flights and Charter Flights using the Aircraft, and all related
activities, in accordance with this Agreement.
 
“Related Party Agreement” shall have the meaning ascribed to such term in
Section 10.03.
 
“Representatives” shall have the meaning ascribed to such term in Section 19.01.
 
“Revenue Passenger” means a revenue passenger flown on a Scheduled Flight or a
Charter Flight.
 
“Rockwell Avionics Agreement” shall have the meaning ascribed to such term in
Section 3.06.
 
“Scheduled Flights” means revenue passenger flights (other than Charter Flights)
using an Aircraft which, regardless of frequency, and published in the customary
and applicable schedule distribution systems, such as the Official Airline Guide
(“OAG”), or published by Delta in its own system timetables.
 
“Service Cities” means those cities identified from time to time by Delta to
which Pinnacle shall provide Regional Airline Services.
 
“Setoff and Release” shall have the meaning ascribed to such term in the
recitals.
 

 
5

--------------------------------------------------------------------------------

 

“Spare APUs” shall have the meaning ascribed to such term in Section 3.02(iii).
 
“Substitute Flight” shall have the meaning ascribed to such term in Section
2.11(a).
 
“Support Agreements” shall have the meaning ascribed to such term in Section
3.9.
 
“Term” shall have the meaning ascribed to such term in Section 10.1.
 
“Termination Date” means the date on which this Agreement terminates pursuant to
Article X.
 
“Third Amended and Restated Airline Services Agreement” shall have the meaning
ascribed to such term in the recitals.
 
“Ticket Taxes and Fees” means any taxes pursuant to Sections 4261 or 4271 of the
U.S. Internal Revenue Code of 1986, as amended or succeeded, on any amounts paid
by customers for transportation of persons or packages by air, and any passenger
facility charges, airport improvement fees, security fees or charges, stamp
taxes, excise taxes, value-added taxes (in the nature of a sales or use tax),
gross receipts taxes (in the nature of a sales or use tax), U.S. APHIS user and
aircraft inspection fees, U.S. Customs user fees, U.S. Immigration user fees,
and any other taxes and/or user fees imposed by any domestic or foreign
governmental entity, airport or taxing authority on a per-passenger basis on any
travel or on any amounts paid by customers for transportation of persons or
packages by air.
 
“Transaction Taxes” shall have the meaning ascribed to such term in Section
8.02.
 
“TSA” means the United States Transportation Security Administration or any
successor governmental organization or agency.
 
                       ARTICLE II                      
 
PROVISION OF REGIONAL AIRLINE SERVICES
 
Section 2.01 Operation of Scheduled Flights
 
.
 
(a)           Subject to the terms and conditions of this Agreement, Pinnacle
shall use the Aircraft to operate Scheduled Flights and Charter Flights as shall
be designated by Delta from time to time in Delta’s sole discretion.  Delta, in
its sole discretion, shall establish and publish all schedules for the Aircraft,
including city-pairs served, frequencies, and timing of scheduled departures,
taking into consideration the Aircraft type, maintenance requirements,
crew  training and scheduling requirements, aircraft rotation requirements,
applicable route and slot or other regulatory restrictions.  So that the
information can be properly disseminated to Pinnacle for pilot and flight
attendant staffing, and related operational requirements, Delta will, from time
to time, notify Pinnacle of the preliminary schedule times, frequencies and
related information for the Aircraft no later than seventy-five (75) days prior
to the commencement of such schedule.  Pinnacle shall provide to Delta the
proposed block times for the Aircraft, Aircraft performance analysis on
operational items such as passenger and baggage limitations (together with
relevant assumptions) and airfield appropriateness applicable to airports
specified in Delta’s request for each of the city pair in the preliminary
schedule from Delta no later than fourteen (14) days of Pinnacle’s receipt of
the preliminary schedule times provided by Delta.   Notwithstanding the
 
above, upon written notice to Pinnacle, Delta may assume responsibility for
establishing the Aircraft block times for Pinnacle.  Regardless of whether Delta
or Pinnacle establishes the Aircraft block times, such block times shall be
based on a block time reliability rate of between [***] and [***] or the block
time reliability rate used for scheduling Delta mainline service, whichever is
greater.  No later than forty (40) days prior to the commencement of such
schedule, Delta will notify Pinnacle of the final schedule times, frequencies
and related information for the Aircraft.  Where practical, Delta will
collaborate with Pinnacle to determine mutually optimal schedules.  Pinnacle
shall operate the Aircraft in the city pairs designated by Delta, subject to the
frequency and other scheduling requirements established by Delta from time to
time in accordance with this Section 2.01.  Delta and Pinnacle shall meet by
October 1 each year to discuss an annual operating plan for the succeeding year
with respect to the Aircraft, including Delta’s forecasted level of operations,
block hours and cycles and the utilization of the Aircraft, and any other
matters as Delta and Pinnacle shall determine.  Minimum turn times shall be set
by Delta in conformity with standard industry practices and Aircraft type.(b)EAS
Markets.  With respect to Essential Air Service (“EAS”) cities designated by
Delta from time to time as a Service City hereunder:
(i) Pinnacle agrees to (A) bid on and enter into EAS agreements with the DOT, at
the direction of Delta, (B) maintain and comply with its obligations under such
agreements during the Term, (C) unless otherwise agreed by Delta in writing,
provide air transportation services pursuant to any such agreement solely in
connection with providing Regional Airline Services hereunder, and (D) refrain
from modifying or amending the terms of such agreements without the prior
written consent of Delta, and
 
(ii) In the event this Agreement expires or terminates in accordance with the
provisions hereof (other than as a result of a breach by Pinnacle hereunder)
prior to the expiration or permitted termination of any EAS agreement entered
into by Pinnacle in accordance with the provisions hereof, then Delta will or
will cause another carrier, to the extent permitted under the terms of such EAS
agreement, to perform Pinnacle’s obligations under such EAS agreement.
 
Section 2.02 Use of Designator, DL Identification and Related Matters
 
.  Subject to Section 2.03 below and the applicable provisions of Article VII
below, Pinnacle shall operate the Scheduled Flights and Charter Flights provided
under this Agreement exclusively using the Designator and the designator code of
any codeshare partner of Delta approved by Delta in its sole discretion.  The
Scheduled Flights and Charter Flights shall be identified by Pinnacle solely
with flight numbers assigned by Delta.  Subject to Section 2.03 below and the
applicable provisions of Article VII below, Pinnacle shall use only the Delta
Identification for the Aircraft (except as otherwise required by Governmental
Regulations), and for all airport terminal facilities (such as gates, passenger
waiting areas and jetways), signage, equipment, uniforms and advertising,
promotional and business materials in any form or media that are used in
connection with the Regional Airline Services; provided, however, all employee
uniforms  of Pinnacle be determined by Pinnacle, provided that such uniforms
shall at all times be consistent with Delta’s uniform standards in effect at the
applicable time and subject to the approval of Delta (including approval of any
use of the Delta Identification thereon) which shall not be unreasonably
withheld.  Pinnacle shall not use Pinnacle’s Identification for the Aircraft
(except as required by Governmental Regulation), airport terminal facilities
(such as gates, passenger waiting areas and jetways), signage or advertising,
promotional or business materials in any form or media that are
 
used in connection with the Regional Airline Services; provided, however,
nothing in the foregoing prohibition shall preclude Pinnacle from using its
Pinnacle Identification for general corporate purposes, responding to customer
inquiries, on crew wings and employee service pins, and for purposes that are
not covered by the foregoing prohibition and do not involve interaction with
customers or passengers.
Section 2.03 Use of Other Designators
 
.  Pinnacle shall not use on the Aircraft or in connection with the Regional
Airline Services hereunder the airline designator, Identification, or any other
identifying feature of a foreign or United States airline other than Delta
(except as otherwise required by Governmental Regulations), without the express
prior written consent of Delta, or unless Delta directs Pinnacle to use such
other designator, Identification, or identifying feature.  At the request of
Delta, Pinnacle shall enter into such agreement(s) with another air carrier as
may be necessary to implement code-sharing on the Scheduled Flights with such
other air carrier.
 
Section 2.04 Personnel and Dispatch Control
 
.  Pinnacle shall be responsible for providing all crews (flight and cabin) to
operate the Scheduled Flights and any Charter Flights to be operated by it and
for all aspects (personnel and other) of dispatch control, including but not
limited to load control.
 
Section 2.05 Inventory Management
 
.  Delta shall have complete control and discretion over all inventory
management functions for all Scheduled Flights and Charter Flights operated
pursuant to this Agreement, including, without limitation, overbooking levels,
discount seat levels, and allocation of seats among the various fare
buckets.   In performing such inventory management, Delta shall conform in all
material respects to its own procedures and standards, taking into account the
Aircraft type.
 
Section 2.06 Passenger Fares
 
.  Delta shall be the sole authority for filing tariffs for Scheduled Flights
operated pursuant to this Agreement, and Delta shall establish all passenger
fares for Scheduled Flights and Charter Flights operated pursuant to this
Agreement.  All charges for filing of fares or tariffs for Scheduled Flights
operated pursuant to this Agreement shall be paid by Delta.
 
Section 2.07 DOT Certification
 
.  Pinnacle has and shall maintain DOT Certification and all other permits,
licenses, certificates and insurance required by any Governmental Authority and
Article IX hereof to enable Pinnacle to perform the services required by this
Agreement.
 
Section 2.08 Compliance with Governmental Regulations
 
.  All flight operations, dispatch operations and all other operations
undertaken by Pinnacle pursuant to this Agreement shall be conducted and
operated by Pinnacle in strict compliance with all Governmental Regulations,
including, without limitation, those relating to security, the use and
transportation of hazardous materials, flight crew and mechanic qualifications
and licensing requirements, crew training and hours, and customs and immigration
requirements.  All Equipment shall be operated and maintained by Pinnacle in
strict compliance with all Governmental Regulations, Pinnacle’s own operations
manuals and maintenance manuals and procedures, and all applicable equipment
manufacturer’s instructions.  At all times, Pinnacle shall operate with the
highest standards of care.
 
Section 2.09 Safety Standards
 
.  Pinnacle shall actively participate in and comply with the Delta Connection
Safety Alliance and at all times during the Term (i) comply with Delta’s safety
standards for Regional Airline Services including, without limitation, as set
forth in the Delta Connection Carriers Non-Regulatory Safety Program Standards
document and the Delta Connection Ground Operations Manual, provided, with
respect to any changes Delta may make to such safety standards after the
Effective Date, Delta shall, at its discretion, do one of the following: (x) pay
directly for the incremental Direct Costs incurred by Pinnacle attributable to
such change; (y) treat the incremental Direct Costs incurred by Pinnacle
attributable to such change as a Direct Expense or (z) adjust the Aircraft Month
Rate to reflect the incremental increase or decrease to the Direct Costs
incurred by Pinnacle attributable to such change (ii) within a reasonable
timeframe of inception of this Agreement, comply with and maintain all IATA
Operational Safety Audit requirements and certification, Cockpit Aviation Safety
Action Program (subject to consent of Pinnacle’s union representation and FAA),
Flight Operations Quality Assurance (subject to consent of Pinnacle’s union
representation and FAA) and all other safety initiatives applicable to the
regional jet service industry, and (iii) Pinnacle shall be required to
successfully complete a DOD audit under a regular bi-annual inspection program
(collectively, as amended from time to time, the “Delta Connection Safety
Standards”).
 
Section 2.10 Quality of Service
 
.           Delta policies, procedures, performance standards (including but not
limited to Delta’s Sky Priority initiative) and means of measurement thereof
concerning the provision of air passenger and air cargo services shall be
applicable to all services provided by Pinnacle under this Agreement.  Pinnacle
shall achieve, with respect to the provision of Regional Airline Services, at
least the same quality of airline service as that provided by Delta, subject to
limitations imposed by the type of Aircraft, its route network, the availability
of equipment and facilities at the Service Cities and the performance by Delta
of its obligations under this Agreement.  Pinnacle shall maintain adequate
staffing levels to ensure at least the same level of customer service and
operational efficiency that Delta achieves.  Pinnacle shall cooperate with Delta
in any way necessary or desirable to provide such comparable level of customer
service in connection with the operation of Regional Airline Services; and
Pinnacle shall maintain new hire and recurrent training programs for all job
descriptions, and such programs, as they pertain to customer service, shall be
reasonably acceptable to Delta.
 
Section 2.11 Service Standards
 
.  Without limiting Sections 2.09 and 2.10, Pinnacle shall achieve the following
specific performance standards with respect to any Performance Period during the
Term:
 
(a) Performance Standards.
 
(i) Minimum Completion Factor.  Pinnacle shall maintain an aggregated completion
rate with respect to the scheduled Aggregated CRJ900 Delta Connection Flights as
set forth on Schedule 2.11 attached hereto and made a part hereof.  For purposes
of this Agreement, the determination of completion rate of the scheduled
Aggregated CRJ900 Delta Connection Flights shall be calculated on an all-in
basis, such that all cancellations or uncompleted flights -- regardless of the
reason -- shall be counted as cancelled flights which Pinnacle has not
completed, with the following exceptions:
 

 
6

--------------------------------------------------------------------------------

 



(A) Any Aggregated CRJ900 Delta Connection Flight that is cancelled by Pinnacle,
but through coordination with Delta’s Operation Control Center (“OCC”) is
successfully operated by either Delta or another operator within the Delta
Connection program other than Pinnacle (i.e. Cancellation Codes 19A-F set forth
on Exhibit C attached hereto and made a part hereof) (a “Substitute Flight”),
shall be treated as a completed Aggregated CRJ900 Delta Connection
Flight.  Pinnacle shall use its best efforts to coordinate Substitute Flights
with Delta’s OCC when known cancellations are imminent;
 
(B) Any Aggregated CRJ900 Delta Connection Flight that is cancelled at Delta’s
request, as determined by Delta’s OCC (i.e. Cancellation Code 19H set forth on
Exhibit C);
 
(C) Any Aggregated CRJ900 Delta Connection Flight operated by Pinnacle with no
revenue passengers and not completed within two (2) hours of its scheduled
arrival time shall be considered a non-completed flight, unless at the direction
of Delta’s OCC; and
 
(D) Any Aggregated CRJ900 Delta Connection Flight requested by Delta’s OCC to be
cancelled for purposes of substitution (i.e. Cancellation Code 19G set forth on
Exhibit C) shall be treated as a completed flight.
 
If Delta requests Pinnacle to cancel one or more scheduled Delta Connection
Flights, Pinnacle shall comply with any such request within the time period
reasonably requested by Delta.  In the event Pinnacle does not cancel any such
flight, or does not cancel any such flight within the time period reasonably
requested by Delta (each, a "Pinnacle Non-Cancelled Flight"), each Pinnacle
Non-Cancelled Flight, for all purposes of this Agreement, shall not be regarded
as a completed flight, and Delta shall not be obligated to pay Pinnacle any
compensation or any other reimbursements in connection with such Pinnacle
Non-Cancelled Flights.
 
(ii) Minimum On-Time Arrival Reliability.  Pinnacle shall maintain an aggregate
percentage of on-time arrivals for all  Aggregated CRJ900 Delta Connection
Flights as set forth on Schedule 2.11 attached hereto and made a part hereof.
 
(iii) Minimum ISM Score.  Pinnacle shall maintain an ISM score as set forth on
Schedule 2.11 attached hereto and made a part hereof. The ISM score will be
calculated by Delta taking a simple average of the Delta Customer Satisfaction
Survey results for the Aggregated CRJ900 Delta Connection Flights during the
applicable Performance Period in each of the following categories:
 
On-Board Timely & Accurate Information
 
Flight Attendant Helpful & Courteous
 
Flight Attendant Availability
 

 
7

--------------------------------------------------------------------------------

 

Flight Attendant Professional Appearance
 
Clean Lavatory
 
Clean Cabin
 
Condition of Aircraft Interior & Cabin Appearance
 
For purposes of measuring Pinnacle’s ISM Score, the Performance Period shall be
each calendar quarter during the Term.  Delta shall deliver Pinnacle’s ISM Score
to Pinnacle not more than sixty (60) days following the end of the applicable
calendar quarter.
 
(iv) Minimum On-Time Departure Reliability.  Pinnacle shall maintain an
aggregate percentage of on-time departures for all  Aggregated CRJ900 Delta
Connection Flights as set forth on Schedule 2.11 attached hereto and made a part
hereof.
 
(b) Each of the requirements set forth in Section 2.11(a) above shall be defined
as the “Operational Performance Standards.”  If Delta is concerned about
Pinnacle’s performance in connection with any of the Operational Performance
Standards, Pinnacle agrees to discuss with Delta such performance and potential
ways to improve such performance at Delta’s request.  The Parties shall have ten
(10) days to determine appropriate solutions and/or a corrective action plan,
and Pinnacle agrees to diligently comply with the terms and conditions of any
such solutions and corrective action plans that are mutually agreed by the
Parties.
 
(c) Adjustments to Performance Standards.  The Parties recognize and agree that
the performance standards set forth on Schedule 2.11 may be modified or adjusted
by mutual agreement of the Parties hereto from time to time during the Term of
this Agreement.
 
Section 2.12 Service Recovery
 
.  If requested by Delta, Pinnacle shall provide Revenue Passengers with service
recovery and passenger amenities in accordance with Delta’s standard policies
and procedures.  Delta shall reimburse Pinnacle for all Direct Costs incurred as
a result of providing such service recovery and, upon request, Pinnacle shall
submit to Delta supporting documentation with sufficient detail to allow Delta
to verify the invoiced amount.
 
Section 2.13 In-flight Food, Beverages and Supplies
 
.  For all Scheduled Flights and Charter Flights, Delta shall provide, or cause
to be provided, catering services, food and beverages for passengers and crews,
all at Delta’s sole cost.  Pinnacle shall collect the appropriate amounts from
passengers for all sales of in-flight food products and/or beverages in
accordance with Delta’s policies and procedures, and any revenue associated with
on-board sales of the food product and/or beverages shall be remitted to and the
sole property of Delta.
 
Pinnacle shall institute and maintain adequate controls to efficiently manage
the usage of in-flight food, beverages and supplies.  Pinnacle will also
institute and maintain adequate controls to minimize the breakage or otherwise
loss of product or revenue ("shrinkage") associated with in-flight food and
beverage sales.  Pinnacle may be required to provide reports detailing the ratio
of usage and shrinkage on an ad-hoc basis as requested by Delta from time to
time.
 

 
8

--------------------------------------------------------------------------------

 

Pinnacle shall be responsible for obtaining and maintaining, at its own expense
(which expense shall not be a Direct Expense), all licenses necessary for the
serving of in-flight food and beverages on Scheduled Flights and Charter
Flights.
 
Delta shall furnish Pinnacle, at Delta’s sole cost, adequate supplies of its
customary in-flight supplies including, but not limited to, the Delta in-flight
magazine, flatware, dishes, cups, napkins, pillows, blankets, trash bags, sick
sacks, lavatory supplies, creamers, swizzle sticks and sugar in a form similar
or identical to that used by Delta.  Pinnacle will purchase any and all liquor
to be provided to passengers on its Scheduled Flights or Charter Flights, and
Delta shall reimburse Pinnacle for such liquor expenses and associated liquor
taxes as a Direct Expense pursuant to Exhibit A.  All in-flight product and
customer service specifications will be at the sole discretion of Delta.
 
Section 2.14 Exclusivity Arrangements
 
.  During the Term, except as otherwise directed or approved in writing by
Delta, in Delta’s sole discretion, Pinnacle shall not operate more than [***]
departures per day under its own flight designator code into or out of any Hub
Location.
 
(a) If, during the Term, Pinnacle operates a jet aircraft certificated in the
United States with a Maximum Gross Take Off Weight greater than [***] pounds and
certificated for [***] or fewer passenger seats but configured with [***] or
fewer passenger seats for itself or a carrier other than Delta or an Affiliate
of Delta, then Pinnacle shall not operate any jet aircraft configured with
between [***] and [***] passenger seats for itself or a carrier other than Delta
or an Affiliate of Delta in any city pair that is served, on a non-stop basis by
Delta or an Affiliate of Delta.
 
(b) Nothing in this Agreement shall preclude Delta from entering into code
share, alliance or other commercial cooperation arrangements with any other
airline or entering into similar or other arrangements with other carriers for
the provisioning of regional airline services using CRJ900 aircraft or any other
aircraft to or from the Hub Locations, the Service Cities or elsewhere.
 
(c) Except as set forth in Section 2.14(a) and (b) above, nothing in this
Agreement shall preclude Pinnacle from operating an aircraft for another carrier
other than Delta or an Affiliate of Delta, under the flight designator code of
such other carrier, into any Hub Location or preclude an Affiliate of Parent
other than Pinnacle from operating any aircraft for itself or a carrier other
than Delta or an Affiliate of Delta to or from the Hub Locations, the Service
Cities or elsewhere.
 
Section 2.15 Contract of Carriage
 
.  Pinnacle shall adopt as its own, for the Regional Airline Services, Delta’s
Terms and Conditions of Contract of Carriage (“Contract of Carriage”), cargo
tariffs, bills of lading, baggage liability policies and denied boarding
compensation policies, each as amended from time to time, and be bound by their
respective terms with respect to its operation of the Regional Airline Services.
 
                               ARTICLE III                                
 
EQUIPMENT
 

 
9

--------------------------------------------------------------------------------

 



Section 3.01 Use of the Equipment
 
.  Pinnacle agrees (a) that the Equipment shall be used only to provide and/or
support the Regional Airline Services contemplated by this Agreement and (b)
that the Equipment shall not be used by it for any other purpose without the
prior written consent of Delta.
 
Section 3.02 Fleet Size and Related Matters
 
.  As of the Effective Date, Pinnacle’s Delta Connection fleet operated pursuant
to this Agreement consists of the Aircraft.
 
(i) Unscheduled Aircraft.  Subject to Pinnacle’s approval, which shall not be
unreasonably withheld, Delta shall determine the appropriate level of
unscheduled Aircraft to be included in Pinnacle’s fleet of Aircraft from time to
time.
 
(ii) Spare Engine Requirements.
 
(A)           Delta shall make available to Pinnacle for use on the Aircraft
CRJ900 Spare Engines in the quantity set forth in Table 1 below for the
applicable year during the Term.  Table 1 represents the full and complete
obligation of Delta for spare engine support with respect to the Aircraft based
upon known and projected LLP and service performance at the time of this
Agreement.  The quantities specified in Tables 1 and 2, excluding operational
Spare Engines, may change based upon operations, maintenance schedules and
production planning by mutual agreement of the Parties.  The CRJ900 Spare
Engines may be substituted at any time, at Delta’s sole discretion, by any
engine maintenance agreement that contains a minimum serviceable spares support
provision.
 


 
Table 1:
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



 
(B)           Pinnacle shall make available for use on the CRJ900 DCA Aircraft
spare engines in the quantity set forth in Table 2 below for the applicable year
during the Term.  Such spare engines may be substituted at any time, at
Pinnacle’s sole discretion, by any engine maintenance agreement that contains a
minimum serviceable spares support provision:
 
Table 2:
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



 

 
10

--------------------------------------------------------------------------------

 

(C)           Cross Utilization of CRJ900 Spare Engines.  The CRJ900 Spare
Engines, together with the engines on the Aircraft as of the Effective Date, may
be cross utilized between the Aircraft and the CRJ900 aircraft operated by
Pinnacle pursuant to the 2007 CRJ900 Delta Connection Agreement (the “CRJ900 DCA
Aircraft”), but no other aircraft, provided that each of the following
conditions are, and remain, satisfied:
 
1.  
The spare engines for the CRJ900 DCA Aircraft, together with the engines on the
CRJ900 DCA Aircraft as of the Effective Date (as set forth on Schedules 1-A and
1-B attached to this Agreement and made a part hereof), are cross utilized for
the Aircraft at substantially the same rates as the CRJ900 Spare Engines and the
engines on the Aircraft as of the Effective Date are cross-utilized on the
CRJ900 DCA Aircraft.

 
2.  
The CRJ900 Spare Engines and the engines on the Aircraft as of the Effective
Date shall not be negatively discriminated against in any way, in Delta’s
commercially reasonable judgment, including with respect to, but not limited to,
utilization, configuration, handling and storage.

 
3.  
Spare engines are assets specifically designed for replacement of non-scheduled
removals induced by exceeding the operating or mechanical allowable limits for
revenue flight.  Spare engines may also be used to support a planned removal of
an engine that is operating with sustained restrictions that preclude normal
routing of an Aircraft.  The minimum number of Spare engines for the purposes of
this Agreement is [***].

 
4.  
Upon the termination or expiration of the Agreement, at Pinnacle’s sole cost,
Pinnacle shall return each of the (i) engines on an Aircraft as of the Effective
Date and (ii) the CRJ900 Spare Engines to a position on the Aircraft and the
remaining engines to a spare stand and correct any configuration discrepancies,
including but not limited to Pinnacle owned LRUs installed on the Aircraft and
such engines.

 
If it is determined, in Delta’s commercially reasonable judgment, that any of
the above conditions is not satisfied, then Delta may, at it’s sole discretion,
upon 30 days advance notice to Pinnacle require that neither the CRJ900 Spare
Engines, nor the engines on the Aircraft as of the Effective Date, may be
utilized on any of the CRJ900 DCA Aircraft, and within 90 calendar days of the
date of such notice, Pinnacle must comply with Condition 4 above.
 
(D)           Delta will provide additional spare engines as reasonably required
by Pinnacle in addition to the engines set forth in Tables 1 and 2 above;
provided, however, Delta shall have no obligation to provide any such additional
spare engines if Pinnacle’s requirement for additional spare engines is due to
or as a result of any of the following:
 
(i)           engine removals due to any maintenance performed unreasonably in
advance of the time such maintenance is required in accordance with the
Maintenance Program and not mutually agreed to by Delta;
 

 
11

--------------------------------------------------------------------------------

 

(ii)            any engine maintenance that is required due to the negligence of
Pinnacle or any of its maintenance service providers;
 
(iii)            inadequate engine maintenance by Pinnacle or Pinnacle’s failure
to  follow procedures approved by the OEM or Delta. 
 
(E)           If Delta and Pinnacle mutually agree that additional spare engines
are required due to an operational necessity for an extended period of time,
Pinnacle will fully share engine maintenance and scheduling practices and will
work with Delta to change or adjust these practices to minimize spare engine
support.
 
(iii) Spare APUs.
 
(A) Delta shall make available to Pinnacle for use on the Aircraft spare
auxiliary power units (“APUs”) in the quantities during the corresponding years
as set forth in the following Table 3 (the “Spare APUs”).  Table 3 represents
the full and complete obligation of Delta for spare APU support with respect to
the Aircraft based upon known and projected LLP and service performance at the
time of this Agreement.  The quantities specified, in Tables 3 and 4 excluding
operational Spare APUs, may change based upon operations, maintenance schedules
and production planning by mutual agreement of the Parties.  The Spare APUs may
be substituted at any time, at Delta’s sole discretion, by any APU maintenance
agreement that contains a minimum serviceable spares support provision.
 

 
12

--------------------------------------------------------------------------------

 

Table 3:
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



 
(B)           Pinnacle shall make available for use on the CRJ900 DCA Aircraft
spare APUs in the quantities during the corresponding years as set forth in the
following Table 4.  Such spare APUs may be substituted at any time, at
Pinnacle’s sole discretion, by any APU maintenance agreement that contains a
minimum serviceable spares support provision:
 
Table 4:
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]

[***]
 


 
(C)           Cross Utilization of Spare APUs.  The Spare APUs, together with
the APUs on the Aircraft as of the Effective Date (as set forth on Schedule 1-C
attached to this Agreement and made a part hereof), may be cross utilized
between the Aircraft and the CRJ900 DCA Aircraft, but no other aircraft,
provided that each of the following conditions are, and remain, satisfied:
 


 
1.  
The spare APUs for the CRJ900 DCA Aircraft, together with the APUs on the CRJ900
DCA Aircraft as of the Effective Date, are cross utilized for the Aircraft at
substantially the same rates as the Spare APUs and the APUs on the Aircraft as
of the Effective Date are cross-utilized on the CRJ900 DCA Aircraft.

 
2.  
Pinnacle is able to be added to and will become a party to the APU maintenance
agreement that covers the Aircraft APUs as of the Effective Date, and such
agreement has provisions to allow for cross utilization of the APUs between the
CRJ900 DCA Aircraft and the Aircraft.

 
3.  
The Spare APUs and the APUs on the Aircraft as of the Effective Date shall not
be negatively discriminated against in any way, in Delta’s commercially
reasonable judgment, including with respect to, but not limited to, utilization,
configuration, handling and storage.

 
4.  
Spare APUs are assets specifically designed for replacement of non-scheduled
removals induced by exceeding the operating or mechanical allowable limits for
revenue flight.  Spare APUs may also be used to support a planned removal of an
APU that is operating with sustained restrictions that preclude normal routing
of an Aircraft and scheduling of such removals will be coordinated between Delta

 

 
13

--------------------------------------------------------------------------------

 

and Pinnacle.  The minimum number of Spare APUs for the purposes of this
Agreement is [***].
 
5.  
Upon the termination or expiration of the Agreement, at Pinnacle’s sole cost,
Pinnacle shall return each of the (i) APUs on an Aircraft as of the Effective
Date and (ii) the Spare APUs to a position on the Aircraft and the remaining
APUs to a spare stand and correct any configuration discrepancies, including but
not limited to Pinnacle owned LRUs installed on the Aircraft and such APUs.

 
If it is determined, in Delta’s commercially reasonable judgment, that any of
the above conditions is not satisfied, then Delta may, in its sole discretion,
upon 30 days advance notice to Pinnacle require that neither the Spare APUs, nor
the APUs on an Aircraft as of the Effective Date may be utilized on any of the
CRJ900 DCA Aircraft, and within 90 calendar days of the date of such notice,
Pinnacle must comply with Condition 5 above, and at such point, Delta’s sole
responsibility will be to provide Spare APUs for the Aircraft.
 
(D)           Delta will provide additional spare APUs as reasonably required by
Pinnacle in addition to the APUs set forth in Tables 3 and 4 above; provided,
however, Delta shall have no obligation to provide any such additional spare
APUs if Pinnacle’s requirement for additional spare APUs is due to or as a
result of any of the following:
 
(i)           APU removals due to any maintenance performed unreasonably in
advance of the time such maintenance is required in accordance with the
Maintenance Program and not mutually agreed to by Delta;
 
(ii)            any APU maintenance that is required due to the negligence of
Pinnacle or any of its maintenance service providers;
 
(iii)            inadequate APU maintenance by Pinnacle or Pinnacle’s failure
to  follow procedures approved by the OEM or Delta. 
 
(E)           If Delta and Pinnacle mutually agree that additional spare APUs
are required due to an operational necessity for an extended period of time,
Pinnacle will fully share APU maintenance and scheduling practices and will work
with Delta to change or adjust these practices to minimize spare APU support.
 
(iv) QECs.  Subject to Pinnacle’s approval, which shall not be unreasonably
withheld, Delta shall determine the appropriate quantity of QECs to be included
in Pinnacle’s fleet of Aircraft from time to time.
 
Section 3.03 Lease of the Equipment
 
.  As of the Effective Date, Pinnacle and Delta (and/or an Affiliate of Delta)
have entered into Leases with respect to each of the Aircraft, each of the
CRJ900 Spare Engines and each of the QECs.
 
Section 3.04 Manufacturer Benefits Agreement
 
.  Pursuant to a letter dated June 27, 2005 and a letter dated February 13, 2007
(the “Letter Agreements”) from Delta (as successor by merger to Northwest
Airlines, Inc.) to Bombardier Aerospace (“Bombardier”), Delta has made
 
available to Pinnacle certain benefits under the Purchase Agreements between
Delta and Bombardier, which benefits relate to, among other things, manufacturer
credits, inventory service representatives, field service representatives and
technical manuals.  All such benefits under the Purchase Agreements shall be
utilized by Pinnacle and applied to reduce the Direct Expenses of Pinnacle.  In
addition, Delta shall have the sole right to enter into future manufacturer
benefit agreements that may have the effect of further reducing Pinnacle’s
Direct Expenses.
Section 3.05 Equipment Maintenance, Servicing and Cleaning
 
.  Pinnacle shall be responsible for all aspects of maintenance of the Equipment
used by it in accordance with the Maintenance Program (including any maintenance
or modifications required by FAA airworthiness directives and all routine and
non-routine maintenance), and for servicing and cleaning (except turn cleaning
performed as part of customary ground handling services to be performed by the
ground handler selected by Delta pursuant to Section 4.02(a)) the Equipment
(including repainting of worn aircraft exteriors and replacement of interior
items in accordance with this Section 3.05 below).
 
With respect to maintenance of the Aircraft and the CRJ900 Spare Engines, the
baseline maintenance program will be the most current version of the CRJ900 MSG3
Maintenance Review Board Report.  Pinnacle may deviate from the baseline
maintenance program in accordance with Pinnacle’s Maintenance Program, provided
that Pinnacle shall notify Delta at least thirty (30) days in advance regarding
any such deviations from the baseline maintenance program.  Pinnacle’s
responsibility with respect to the Maintenance Program includes, but is not
limited to, incorporating the latest revision of the Original Equipment
Manufacturer (OEM) Maintenance Program, collecting log page, non-routine,
equipment check findings and Service Difficulty Reports (SDR).  Any Maintenance
Program changes or Service Bulletins on the Aircraft and CRJ900 Spare Engines
that involve expenses pursuant to Exhibit A, Section 1.03 (Direct Expenses)
shall be reviewed by Delta prior to implementation and shall require Delta’s
approval to be considered Direct Expenses for payment purposes.  Pinnacle may,
however, on its own authority and cost (with no reimbursement from Delta) make
Maintenance Program changes on the Aircraft and CRJ900 Spare Engines.
 
On a quarterly basis during the Term, Pinnacle will provide to Delta a list of
Maintenance Program changes on the Aircraft and CRJ900 Spare Engines, including
required labor, estimated costs to implement, any expenses that are deemed
Direct Expenses and implementation status.  The list shall include:
 
(a) Deletion or escalation of a routine task (this does not include a complete
“check” such as “A” check),
 
(b) Deletion of steps to a routine task or procedure that may result in a change
to the task intent or task scope,
 
(c) De-escalation of a task,
 
(d) Escalation or de-escalation of a “check” such as an “A” check,
 
(e) Addition of a routine task (adding a function not currently being
performed), and
 

 
14

--------------------------------------------------------------------------------

 



(f) Addition of steps to a routine task or procedure that may result in change
to the intent or work scope (a change of access or area for inspection, and/or
change of method for inspection).
 
With respect to painting the Aircraft, Pinnacle shall re-paint each Aircraft at
least once every six (6) years (a “Paint Cycle”) or as otherwise directed or
waived by Delta on a case-by-case basis.  The Aircraft shall be painted in
livery as determined by Delta in its sole discretion, and any changes or
deviations are subject to Delta’s prior approval.  Painting of any Aircraft,
including the vendor to be used, must be approved in advance by Delta and will
be paid by Pinnacle and considered a Direct Expense for payment purposes.
 
With respect to modifications to the Aircraft interiors, all such modifications
must be coordinated with Delta and approved in advance by Delta, and the costs
thereof will be paid by Pinnacle, provided that Delta shall reimburse Pinnacle
for a prorated portion of such costs, such prorated portion to equal the total
Direct Cost of such modification multiplied by a fraction, the numerator of
which shall be equal to the number of days remaining until the next regularly
scheduled replacement of the interior to be modified and the denominator of
which shall be equal to the total number of days between the most recent
replacement thereof and the next regularly scheduled replacement thereof.
 
The Parties shall coordinate with respect to Aircraft painting and interior
modifications as required to facilitate the applicable Pinnacle’s operational
planning and budget requirements.
 
With respect to interior cabin maintenance and exterior cleaning of the
Aircraft, Pinnacle shall comply with the following standards and replacement
schedule, provided that such standards and schedules may be amended from time to
time by Delta upon no less than thirty (30) days prior notice to Pinnacle:
 
Interior:
·  
Extensive Interior Clean (EIC) – at intervals not to exceed 30 days and using
the vendors designated by Delta from time to time

·  
Carpet – Deep-cleaned with each EIC, runner replaced every 120 days, and
under-seat replaced every 12 months

·  
Seat Covering – conditioned every 90 days, refurbished every 2 years and
replaced every 6 years

·  
Seat cushions – seats replaced every 3-4 years, back cushions every 6-7 years

·  
Galley/Lav Floor laminate – replaced every heavy maintenance event



Exterior:
·  
Wash at intervals not to exceed 60 days

·  
APU exhaust wipe-down no greater than 10 days

·  
Polish leading edge and engine inlet every 18 months



With respect to any changes Delta may make to the standards and schedules set
forth above, Delta shall, at its discretion, do one of the following: (i) pay
directly for the incremental Direct Cost of such change; (ii) treat the
incremental Direct Cost of such change as a Direct
 
Expense or (iii) adjust the Aircraft Month Rate to reflect the incremental
increase or decrease to the Direct Cost attributable to such change.
 
Section 3.06 Maintenance Agreements
 
.
 
For each of the engines on the Aircraft and the CRJ900 Spare Engines, Pinnacle
shall utilize the Delta selected vendor(s) for all major shop-level engine
maintenance (e.g. maintenance in accordance with the engine original equipment
manufacturer shop manual) in accordance with terms and conditions negotiated by
Delta after review and concurrence by Pinnacle that such agreements contain
reasonably satisfactory arrangements in respect of Pinnacle’s operational
requirements, such review and concurrence not to be unreasonably withheld or
delayed.
 
In the event Delta enters into agreements for APU and associated component
maintenance, avionics maintenance and/or landing gear overhauls with respect to
the Aircraft, Pinnacle shall utilize the vendors in such agreements for such
services; provided, however, Pinnacle’s utilization of such vendors shall be
subject to (i) termination of Pinnacle’s existing vendor contracts, if any, and
Delta’s payment of any early termination penalties imposed pursuant to
Pinnacle’s terminated contracts, (ii) reasonably satisfactory arrangements in
respect of Pinnacle’s operational requirements and (iii) adjustment (if any) to
the payment rates set forth in Section 1.02 of Exhibit A.
 
In the event spare parts pooling agreements are established for Delta Connection
Carriers, Pinnacle will participate in such agreements so long as such
agreements adequately address Pinnacle’s inventory needs, logistics requirements
and configuration concerns and are not contrary to any FAA regulation and such
agreements do no materially interfere with or adversely affect other contractual
or legal obligations of Parent or Pinnacle in existence at such time or
materially interfere with Pinnacle’s operational or maintenance standards or
performance requirements, each as necessary to comply with its obligations under
this Agreement.
 
In the event spare engine pooling agreements are established for Delta
Connection Carriers, Pinnacle will participate in such agreements so long as
such agreements adequately address Pinnacle’s inventory needs, logistics
requirements and configuration concerns and are not contrary to any FAA
regulation and such agreements do not materially interfere Pinnacle’s
operational or maintenance standards or performance requirements, each as
necessary to comply with its obligations under this Agreement.
 
In the event Pinnacle is or becomes a party to such agreements as outlined in
this Section 3.06, Pinnacle shall not execute any amendment or side letter to
extend or terminate any of those agreements without Delta’s prior written
consent.
 
The use of such vendors and related agreements by Pinnacle as provided for in
this Section 3.06 shall be subject to Pinnacle formally approving such vendors
as part of its FAA approved Maintenance Program, with such approvals not
unreasonably withheld or delayed.  Pursuant to Pinnacle’s FAA approved
Maintenance Program, Pinnacle may cease the use of such vendors, with the prior
consent of Delta, with such consent not being unreasonably withheld or delayed,
as a remedy for quality control related issues associated with non-compliance
with Pinnacle’s FAA approved Maintenance Program or FAA regulatory requirements.
 

 
15

--------------------------------------------------------------------------------

 

The Parties acknowledge and agree that (i) as of the Effective Date, the
avionics associated with the Aircraft are maintained under that certain Rockwell
Collins Dispatch Plus Maintenance and Inventory Support Agreement dated June 12,
2009 (the “Rockwell Avionics Agreement”); (ii) the Rockwell Avionics Agreement
and all services and inventory provided thereunder shall be used by the Pinnacle
Parties solely to support the Aircraft and the seventeen (17) CRJ-200 aircraft
in the Mesaba fleet prior to January 4, 2012; and (iii) no Pinnacle Party shall
use the services and inventory provided pursuant to the Rockwell Avionics
Agreement to support any aircraft other than the Aircraft and such seventeen
(17) CRJ-200 aircraft without the prior written consent of Delta.  The Parties
agree to use their respective commercially reasonable efforts to mutually seek a
replacement agreement, or amendment, to the Rockwell Avionics Agreement that
would provide avionics maintenance to the Aircraft, such seventeen (17) CRJ-200
aircraft and all other CRJ-200 and CRJ-900 aircraft operated by Pinnacle
pursuant to agreements with Delta as of the Effective Date.
 
Section 3.07 Aircraft and Engine/APU Configuration; Aircraft Records
 
.
 
Pinnacle shall be responsible for review, justification and implementation of
OEM safety and reliability service bulletins with respect to the Aircraft, the
CRJ900 Spare Engines and the CRJ900 APUs.
 
In order to maintain consistency in engine and APU configuration, Delta will
work with the respective Delta Connection Carriers to create and maintain one
Engine Configuration Specification Manual (“CSM”) and one APU CSM.  Pinnacle
agrees to participate in the CSM process, and Delta shall obtain the concurrence
of Pinnacle prior to any changes being made to the CSMs, including incorporation
of any service bulletins, and Pinnacle shall not unreasonably withhold or delay
such concurrence.  If concurrence between such Parties cannot be achieved, then
Pinnacle may, on its own authority and cost (with no reimbursement by Delta)
incorporate revisions to the CSM.  Upon expiration or termination of this
Agreement, if requested by Delta, Pinnacle shall restore any engine or APU to
CSM configuration at Pinnacle’s sole cost.
 
The baseline Aircraft configuration will be maintained to
Original-Equipment-Manufacturer (OEM) approved configurations, provided that
Pinnacle may deviate from the OEM-approved configurations in accordance with the
Maintenance Program.  Pinnacle shall notify Delta in advance regarding any
deviations from OEM-approved configurations unless otherwise agreed to by the
Parties, and Pinnacle shall be responsible for all costs (with no reimbursement
from Delta) associated with such deviations.  Pinnacle shall return the Aircraft
in an OEM approved configuration unless otherwise mutually agreed upon by Delta
and Pinnacle.  Any cost associated with reconfiguring the Aircraft will be
Pinnacle’s responsibility.
 
Delta shall have responsibility for oversight of aircraft modifications and/or
projects for incorporation on the Aircraft fleet subject to the following
criteria:
 
(a) All such aircraft modifications/projects that involve expenses deemed Direct
Expenses, shall, prior to implementation, be reviewed by Delta and shall require
Delta’s approval to be considered Direct Expenses for payment purposes.  Should
Delta not approve such modifications or projects, Pinnacle may elect to perform
such activity solely at its expense and shall perform such actions in accordance
with terms of its Aircraft Lease;
 

 
16

--------------------------------------------------------------------------------

 



(b) All Engine/APU costs (i) involving work outside the scope of a third-party
contract  or (ii) charged on a “time and materials” basis as a Direct Cost shall
require Delta’s workscope approval prior to shop induction; and
 
(c) A listing of all in-production and pending ADs, Notice of Proposed Rule
Making (NPRM), safety-related, reliability, operator-designed and Supplemental
Type Certificate (STC) Aircraft projects shall be provided by Pinnacle to Delta
on a quarterly basis.  The listing shall include Aircraft/Engine/APU affectivity
and implementation status.
 
Pinnacle is responsible for managing its respective Aircraft records and shall
meet the requirements of 14 C.F.R. 121.380 (including but not limited to the
items detailed below), or any successor thereto, and verify that Part 145 Repair
Stations contracted to work on its Aircraft maintain the necessary maintenance
records.  Pinnacle will ensure that the following records are retrievable by
Aircraft and/or by component serial number, as applicable:
 
1.  
Supplemental Type Certificates (STC’s)

 
2.  
Airworthiness Directive (AD) compliance

 
3.  
Service Bulletin (SB) compliance

 
4.  
Alternative Method of Compliance (AMOC’s) (transferable and non-transferable)

 
5.  
Component overhaul records

 
6.  
Aircraft discrepancy log books

 
7.  
Non-routines

 
8.  
Major repairs and alterations

 
9.  
Routine scheduled checks (A, C, D, etc.)

 
10.  
Aircraft delivery documents

 
11.  
Back to birth trace for all life limited parts (LLP’s).

 
Section 3.08 Third Party Guarantees and Warranties
 
.  Pinnacle shall administer, track and pursue warranty and guaranty claims
under the purchase, support and service agreements for the Equipment, so as to
minimize operating costs for the Equipment.  Such efforts shall include
establishment of all systems and procedures necessary to track and submit
warranty and guaranty claims, including providing reports and information
required to be provided under the purchase, support or services
agreement.  Pinnacle shall not operate or maintain the Equipment in a manner
that could result in any warranty or guaranty being terminated or voided,
without the prior written consent of Delta.
 
Section 3.09 Related Transfer Arrangements
 
.  All leases and subleases of simulators, tooling and spare parts inventory
agreements and vendor and/or maintenance agreements with respect to the
Equipment (collectively “Support Agreements”) entered into by Pinnacle after the
Effective Date shall be assignable to Delta without the consent of the other
party to such Support Agreement on termination of this Agreement.  On
termination or expiration of this Agreement, if mutually agreed to by Pinnacle
and Delta, Pinnacle shall assign to Delta such Support Agreements as Delta shall
designate.  Pinnacle shall use reasonable efforts to obtain the consent of the
other party to any such Support Agreements in effect as of the Effective Date
and, subject to obtaining such consents, if necessary, if mutually agreed to by
Pinnacle and Delta, Pinnacle
 
shall assign such Support Agreements to Delta on termination or expiration of
this Agreement.  On the expiration or termination of this Agreement, if mutually
agreed to by Pinnacle and Delta, Delta may purchase from Pinnacle or its
Affiliate all simulators, tooling and spare parts inventory then owned by
Pinnacle or its Affiliate which are used with or related to the Equipment, for
an amount to be determined by Pinancle and Delta.  Upon termination or
expiration of this Agreement, Pinnacle shall make available to Delta at no cost
all aircraft records and manuals required in order to operate and maintain the
Equipment in advance of transfer.
Section 3.10 Equipment Financing Coordination
 
.  Pinnacle shall coordinate and cooperate with Delta with respect to Equipment
sale, purchase and lease transactions.  Such coordination and cooperation shall
include, but is not limited to, cooperating with Delta in structuring the
closing of Equipment sale, purchase or lease transactions in a manner that will
minimize the imposition of any local, city, county, state, provincial, federal
or foreign taxes or other governmental transfer charges related to such
transactions, providing Delta with financial information (audited and unaudited)
that Delta may then provide to third parties, assisting Delta in raising capital
through the sale of either debt and/or equity in connection with the financing
or leasing of the Equipment where and as requested by Delta (including but not
limited to participating in meeting with the manufacturer, potential investors
and sources of financing or lease equity to discuss Pinnacle’s financial and
operational performance and outlook), and full cooperation in meeting
appropriate return conditions of the Equipment upon expiration of the
Equipment’s Lease.  All of Pinnacle’s reasonable out-of-pocket costs and
expenses arising from cooperation under the foregoing shall be reimbursed by
Delta.
 
Section 3.11 Spare Parts Inventory; Application of Credits
 
.  If Delta possesses any manufacturer, supplier or servicer credits and
Pinnacle intends to acquire spare parts or inventory from Bombardier or General
Electric, Pinnacle shall purchase from Delta such credits at the face value of
such credits in an amount up to to the amount to be purchased from Bombardier or
General Electric, as applicable (but only to the extent Bombardier or General
Electric, as applicable, will accept such credits).  Delta shall provide
Pinnacle notice from time to time upon Delta obtaining eligible credits that are
available pursuant to this Section 3.11.  Following notification by Pinnacle to
Delta of Pinnacle’s intent to utilize credits, Delta shall deduct the amount of
such credits from the next payment due to Pinnacle hereunder, and on such date,
Delta shall deliver to Pinnacle a credit memorandum equal to the amount of such
credits purchased by Pinnacle.
 
                                  ARTICLE IV                                
 
ANCILLARY ARRANGEMENTS
 
Section 4.01 Coordination with Pinnacle
 
.
 
(a) Schedules and Timetables.  Delta shall file and maintain schedules with all
applicable schedule distribution systems for all Scheduled Flights, and such
schedules shall be filed and maintained by Delta together with the schedules for
its flights.  Delta shall include and list all Scheduled Flights providing
Regional Airline Services in the schedule publication program of Delta.  Delta
shall include Scheduled Flights operated by Pinnacle in all appropriate flight
information systems on which Delta flights are listed.
 

 
17

--------------------------------------------------------------------------------

 



(b) Travel Privileges.  As of the Effective Date, Pinnacle shall be entitled to
make available for its employees, the travel privileges set forth on Exhibit B
attached hereto in accordance with the terms and conditions set forth therein
(the “Employee Pass Travel Privileges”).  Notwithstanding the foregoing, [***],
such travel privileges shall be substantially similar to those travel privileges
provided by Delta to employees of other Delta Connection Carriers.    Delta
shall have the right, in its sole discretion, to change, alter, modify, reduce
or discontinue the Employee Pass Travel Privileges at any time upon no less than
sixty (60) days prior written notice to Parent.
 
Section 4.02 Ground Handling and Weather-event Recovery
 
.
 
(a) Ground Handling.  With respect to the Scheduled Flights and Charter Flights,
Delta shall be responsible for all Ground Handling Functions at all Service
Cities.  Delta at its option may: (i) perform all Ground Handling Functions
directly, (ii) contract with Pinnacle pursuant to the Airport Services Master
Agreement between Pinnacle as Handling Company and Delta dated as of December 2,
2008, as amended from time to time or (iii) sub-contract performance of the
Ground Handling Functions to an Affiliate of Delta or a third party vendor, or a
combination of any of the foregoing.
 
(b) Weather-event Recovery.  With respect to recovery from weather events that
disrupt the Regional Airline Services operated by Pinnacle, Pinnacle’s System
Operations Control shall coordinate with Delta’s System Operations Control for
returning to normal operations.
 
Section 4.03 Facilities
 
.
 
(a) Airport Facilities.  During the Term and subject to the terms and conditions
of this Section 4.03, Delta shall provide Pinnacle with access on a
non-exclusive, shared use basis to a portion of the airport premises and
facilities leased by Delta pursuant to a use and lease agreement or other
agreement with the applicable airport authority or other third party (each, a
“Delta Lease” and collectively, the “Delta Leases”) at each of the Service
Cities served by Pinnacle hereunder and at other airport locations designated in
writing by Delta from time to time, the types, location and square footage of
which shall be designated in writing by Delta from time to time (together with
any other premises and facilities of Delta to which Pinnacle may have access for
purposes of this Agreement, the “Premises”). Delta may, at its expense, relocate
any of the Premises used by Pinnacle at anytime during the Term.  The Premises
shall be used by Pinnacle solely for the performance of Regional Airline
Services hereunder and for no other purpose except as otherwise approved in
writing by Delta.  In the event Delta  determines that Pinnacle requires
additional facilities at any Service City for the performance of Regional
Airline Services hereunder, Delta may elect (i) to lease or acquire the right to
use such facilities and, in such event,  Delta shall provide Pinnacle with
access to such facilities on the terms and conditions set forth in this Section
4.03 and such facilities shall be deemed to be “Premises” hereunder, or (ii) to
require Pinnacle to lease or acquire the right to use such facilities and, in
such event Pinnacle shall ensure that any use and lease agreement or other
agreement entered into with the applicable airport authority or other third
party with respect to such facilities contains a provision that allows such
agreement to be assigned by Pinnacle to Delta without the
 
consent of such airport authority or other third party upon expiration or
termination of this Agreement, the withdrawal of Scheduled Flights from such
airport, or upon written notice from Delta to Pinnacle, provided that if the
consent of such airport authority or other third party is required by contract
or Governmental Regulations, Pinnacle will use its best efforts to obtain such
consent at the time of any such termination, withdrawal or written notice.  Upon
the expiration or earlier termination of this Agreement, the withdrawal of
Scheduled Flights from any such airport or upon receipt of written notice from
Delta, promptly upon Delta’s request, Pinnacle shall assign all of its right,
title and interest in and to such agreement to Delta, provided that such
assignment does not give rise to an event of default under such agreement, that
Pinnacle is released from obligations arising under such agreement from and
after the date of assignment, and, to the extent consent of the airport
authority or other third party is required, Pinnacle is able to obtain such
consent after using its best efforts to obtain the consent of the airport
authority or other third party to any such assignment do so.
(b) Facilities Rent.  Except as otherwise provided herein, with respect to each
Service City served by Pinnacle hereunder, Pinnacle shall not be obligated to
pay any portion of the rent or facility charges payable by Delta pursuant to the
applicable Delta Lease, provided that Delta may elect, with respect to one or
more such Service Cities, to cause Pinnacle to pay the rent directly to the
lessor of such Premises and Delta shall reimburse Pinnacle for the Direct Costs
incurred by Pinnacle as a result of such election.  Pinnacle shall submit to
Delta supporting documentation reasonably requested by Delta with sufficient
detail to allow Delta to verify the accuracy of the invoiced amount.
 
(c) Airport Landing Fees.  With respect to Airport Landing Fees payable with
respect to any flight operated by Pinnacle pursuant to this Agreement to or from
any Service City or other location to which a such flight to or from any Service
City is diverted, Delta may elect to pay such fees directly to the applicable
airport authority based on the reports submitted by Pinnacle to Delta or such
airport authority pursuant to Section 4.03(g) hereof or, at Delta’s election (or
Delta’s failure to pay such fees), to cause Pinnacle to pay directly to the
applicable airport authority such landing fees in the amounts required pursuant
to the applicable Delta Lease or any operating permit or other agreement between
Pinnacle and such airport authority with respect to such flight and, in such
event, such fees shall constitute Direct Expenses of Pinnacle hereunder for
which Pinnacle shall be reimbursed by Delta pursuant to Exhibit A, Section 1.03
hereof.
 
(d) Passenger Facility Charges.  Delta shall be responsible for the collection
and remittance in accordance with the applicable Delta Lease of all passenger
facility charges, if any, with respect to flights operated by Pinnacle in
accordance with this Agreement.
 
(e) Other Airport Charges.  Except as otherwise provided in this Section 4.03,
Pinnacle shall be responsible for the payment of all fees and expenses, if any,
incurred by Delta or Pinnacle pursuant to the applicable Delta Lease or any
operating permit or similar agreement between Pinnacle and the applicable
airport authority with respect to any flight operated by Pinnacle in accordance
with this Agreement, including without limitation, employee badging fees,
employee parking fees, license fees, fees or penalties on payments made after
the due date as a result of an action or inaction of Pinnacle, and repair and
maintenance costs and expenses.  Such fees and expenses shall not constitute
Direct Expenses of Pinnacle and Delta shall not be obligated to reimburse
Pinnacle for such fees and expenses.
 


(f) Signatory Status.  Upon the request of any airport authority at any Service
City served by Pinnacle hereunder and subject to Delta’s prior written consent,
Pinnacle shall enter into an operating permit or similar agreement with such
airport authority to permit Pinnacle to serve such Service City.  In all such
events, subject to Delta’s prior written consent, Pinnacle shall take all
actions required to obtain signatory status at any Service City served by it
hereunder and shall perform all conditions required by the applicable airport
authority to obtain such status, including without limitation the posting of a
bond or letter of credit and furnishing evidence of insurance coverage as may be
required by such airport authority, provided that any expenses incurred in
obtaining such signatory status shall constitute Direct Expenses of Pinnacle
hereunder for which Pinnacle shall be reimbursed by Delta pursuant to Exhibit A,
Section 1.03 hereof.  In the event Pinnacle qualifies as a signatory carrier at
any Service City served by it hereunder, Pinnacle agrees to vote on any matter
submitted to the signatory carriers at such Service City for a vote as directed
by Delta. All costs and continuing liabilities, including fiscal year shortfall
adjustments, associated with Pinnacle’s obligations under such operating permit
or similar agreement to pay landing fees, common use charges or other rates,
charges and fees to the airport operator the Signatory obligations of Pinnacle
shall be included in Direct Expense during the Term, and any such obligations
payable after the term of the Agreement shall be paid upon invoice from Pinnacle
to Delta. If Pinnacle is unable to terminate the operating permit or similar
agreement conferring signatory status without cause and without penalty
effective upon termination of the Agreement, if requested by Pinnacle, Delta
will cooperate with Pinnacle to transfer Pinnacle’s signatory obligations to
Delta, when permitted by the airport authority.
 
(g) Reporting Obligations.  During the Term, Pinnacle shall prepare and timely
deliver to Delta or to the applicable airport authority at each Service City, as
directed by Delta, all reports and other information required to be provided
pursuant to each of the Delta Leases with respect to any flight operated by
Pinnacle hereunder, including without limitation all landing and passenger
data.  In the event Delta incurs any fees, fines, penalties or expenses as a
result of any failure to deliver or delay by Pinnacle in the delivery of such
information, Delta shall have the right to deduct any such fee, fine, penalty or
expense from amounts owed by Delta hereunder.
 
(h) Invoice Processing; Accounting Entries.  With respect to those Service
Cities designated by Delta from time to time during the Term, Pinnacle shall be
responsible for reviewing all invoices received by it or Delta for fees and
charges submitted by the applicable airport authority, reconciling all amounts
set forth on such invoices, certifying to Delta that such amounts are payable in
accordance with the applicable Delta Lease, and obtaining payment authorization
with respect to such fees and charges.
 
(i) Maintenance Facilities.  During the Term, Pinnacle shall be responsible for
obtaining and maintaining adequate maintenance facilities required for the
maintenance of all Equipment operated or utilized in connection with the
performance of services pursuant to this Agreement (the “Maintenance
Facilities”).  With respect to any agreement to purchase, lease, sublease or
otherwise obtain the use of any Maintenance Facilities or any amendment to any
such existing agreement entered into by Pinnacle after the Effective Date,
Pinnacle shall obtain Delta’s written consent prior to entering into any such
agreement or amendment and Delta shall be entitled to elect to enter into any
such agreement or amendment in its own name in place of
 
Pinnacle and, in any such case, Delta shall grant to Pinnacle the right to use
such facilities on the terms and conditions set forth in this Agreement.
(j) Signage.  Subject to Governmental Regulations and the provisions of the
applicable Delta Lease, Pinnacle shall display at all locations within the
Premises such signage or other forms of advertising as Delta may specify.  All
signage utilizing a Delta trademark shall be provided by Delta at its sole cost
and expense, shall remain the property of Delta and any use thereof shall be
subject to the provisions of Article VII hereof.  Pinnacle shall not, without
the prior written consent of Delta, use any other trademarks on any signage or
other forms of advertising displayed on any Equipment or at any facility used by
Pinnacle to provide Regional Airline Services hereunder or used to identify or
promote the Regional Airline Services, except as may be required by Governmental
Regulations.
 
(k) Subject to Delta Lease.  Any right granted to Pinnacle hereby to use any
Delta facilities is in all respects subject and subordinate to the terms and
conditions of the applicable Delta Lease and Pinnacle shall comply with such
Delta Lease in all respects to the extent applicable to Pinnacle’s use of the
Premises.  Pinnacle shall not commit or permit to be committed any act or
omission that shall violate any term or condition of any of the Delta Leases or
any applicable law, rule or regulation, and shall make no alterations, additions
or improvements to such facilities.  Pinnacle shall obtain and maintain in good
standing any licenses, permits, approvals or consents required in connection
with its use of such facilities.  Pinnacle shall maintain the Premises used by
it in a neat, clean, and sanitary condition and shall not permit trash, rubbish,
or waste to accumulate at such Premises.  Pinnacle shall dispose of all such
materials, including without limitation hazardous waste materials, in accordance
with all applicable laws, rules, regulations, ordinances and Delta’s
Environmental Programs Manual.  Should Pinnacle cease to provide Regional
Airline Services at any Service City where the Premises are located, Pinnacle
shall return the Premises to Delta in their original condition, subject only to
ordinary wear and tear, and Pinnacle shall properly remove and dispose of all
trash, rubbish and waste.
 
(l) No Warranties.  Any equipment and facilities provided to Pinnacle by Delta
hereunder are provided AS-IS, WHERE-IS, AND WITH ALL FAULTS.  Delta makes no
warranties, express or implied with respect to merchantability, fitness for
intended use or condition of any equipment or facilities provided hereunder.  IN
NO EVENT SHALL DELTA’S LIABILITY OF ANY KIND WITH RESPECT TO SERVICES, EQUIPMENT
OR FACILITIES PROVIDED TO COMPANY UNDER THIS AGREEMENT INCLUDE ANY SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES.
 
(m) Separate Facilities Use Agreement.  Should the airport operator or other
third party lessor under the Delta Lease at any Service City require a separate
facilities use agreement between Delta and Pinnacle with respect to the
Premises, Pinnacle shall sign such agreement prepared by Delta containing terms
and conditions generally consistent with the terms and conditions of this
Agreement.
 
Section 4.04 Data Communications
 
. If necessary for Pinnacle’s operation of the Regional Airline Services
hereunder, Delta shall provide to Pinnacle at all Service Cities served by
Pinnacle, at Delta’s sole expense, data circuit lines, any required data
networking equipment, the use of computer reservation terminals, printers and
modems, including hardware, software
 
and maintenance support for such equipment (the “Data Communication
Equipment”).  Such Data Communication Equipment shall be of the same type and
quality as that used by Delta in its airline operations.  In connection with the
commencement of Regional Airline Services at a new Service City,  if necessary
for Pinnacle’s operation of the Regional Airline Services hereunder, Delta will
provide Pinnacle with Delta’s standard Data Communications Equipment at Delta’s
sole expense.
Section 4.05 Security
 
.  Delta shall be responsible for the systems which are programmed to perform
all the Department of Homeland Security and foreign government requirements
relating to watchlist vetting, CAPPS, and passenger APIS submission.  Delta and
Pinnacle’s personnel are each responsible to ensure all required government and
airline security and customs/immigration procedures are followed and each Party
will ensure that its staff has received the appropriate training as required by
applicable law and by the carrier.
 
In regard to security investigations, Pinnacle will cooperate with Delta during
the investigation of alleged or actual security compliance violations, security
issues, fraud, theft, vandalism, and other possible criminal acts involving any
employee, passenger or agent of Pinnacle or relating to the Regional Airlines
Services provided by Pinnacle hereunder.
 
Airport security and passenger screening is conducted by the TSA as of the
Effective Date.  To the extent airlines have responsibility for airport security
and/or passenger screening Delta shall be responsible for Pinnacle’s allocated
share with respect to the Regional Airline Services only of all maintenance
expenses associated with all security equipment and Pinnacle’s allocated share
of all personnel expenses (including overtime) associated with the operation of
such equipment and all airport security-related functions, including, without
limitation, passenger screening and activities related to security directives
imposed by Governmental Regulations.  Notwithstanding the foregoing, the parties
acknowledge and agree that should the U.S. government augment or change the
directives, requirements, processes, procedures or the activities related to
passenger screening as may be imposed by future Governmental Regulations, then
the parties will negotiate in good faith regarding any changes to this Agreement
that may be necessary as a result.
 
Section 4.06 Reservation Services
 
.  During the Term, Delta shall handle, at its sole expense, reservations for
all passenger air transportation on Scheduled Flights operated pursuant to this
Agreement.  Reservations shall be handled in the same manner and subject to the
same standards utilized by Delta for its own reservations.  All reservations
shall be made in the name of Delta unless otherwise required by Governmental
Regulations.  Delta shall be sole owner of any customer or passenger data
relating to the Scheduled Flights and related reservation services.  However,
upon the reasonable request of Pinnacle, Delta will share with Pinnacle such
customer or passenger data relating to the Scheduled Flights and related
reservation services when reasonably necessary solely for the purpose of
resolving Customer/Passenger complaints or claims, or if Pinnacle is required to
produce such customer or passenger data relating to the Scheduled Flights and
related reservation services in response to a valid subpoena, order of a court
or other governmental body of the United States or any political subdivision
thereof (provided, however, that Pinnacle shall have given notice to Delta and
shall allow Delta to make a reasonable effort to obtain a protective order
requiring that such information so disclosed shall be used only for the purposes
for which the order was issued) or if otherwise required by law, or if necessary
to establish rights or enforce obligations under this Agreement.  Pinnacle shall
not
 
have any right to disclose or use such information other than as expressly
provided herein or otherwise permitted by Delta in writing.
Section 4.07 Baggage Claims and Baggage Delivery
 
.  With respect to baggage claims and delivery costs in connection with the
provision of the Regional Airline Services, Delta shall be responsible for such
claims and any Direct Costs incurred by Pinnacle.
 
Section 4.08 Ticketing Services and Ticketing Procedures
 
.
 
(a) Frequent Flyer Program.  Pinnacle agrees to accept Delta frequent flyer
tickets and to provide transportation services pursuant to such tickets at no
charge to Delta.  All travel under the frequent flyer program solely on Pinnacle
shall entitle a passenger to such credit as shall be equivalent to the credit
offered on Delta for comparable mileage segments.  Delta will provide such
credit to members of its frequent flyer program who travel on Pinnacle at no
charge to Pinnacle.
 
(b) Ticketing Costs.  All travel agency commissions attributable to Scheduled
Flights shall be Delta’s expense.  Delta shall pay all computer reservation
system fees attributable to passengers on Scheduled Flights.
 
Section 4.09 Air Cargo Handling Services
 
.  With respect to the Scheduled Flights, Delta shall be responsible for all air
cargo handling services at all Service Cities.  Delta at its option may: (i)
perform all air cargo handling functions directly; (ii) contract with Pinnacle
pursuant to the Airport Services Master Agreement between Pinnacle as Handling
Company and Delta dated as of December 2, 2008, as amended from time to time or
(iii) sub-contract performance of the air cargo handling functions to an
Affiliate of Delta or a third party vendor, or a combination of any options
above.
 
Section 4.10 Air Cargo Acceptance & Claims
 
.
 
(a) At each location at which Delta operates ticketing services, Delta shall at
no charge to Pinnacle accept air cargo for shipment on flights to be operated by
and over the routes of Pinnacle or Delta. Delta shall issue appropriate
documentation in accordance with current operations procedures for all
shipments.
 
(b) For purposes of air cargo claims, Delta will be responsible for all air
cargo claims arising from the Regional Airline Services performed hereunder,
provided that all loss/damage/delay claims involving routing on both Delta and
Pinnacle will be determined and managed by Delta’s cargo claims department.  If
Delta determines Pinnacle is liable for the loss, Delta will invoice Pinnacle
and provide sufficient documentation as to Delta’s investigation and conclusion
for the claim loss, and the claim will be forwarded to Pinnacle for review and
reimbursement to Delta.  If Pinnacle disputes the invoice, Pinnacle shall
provide written notice to Delta within thirty (30) days from the date of invoice
and Pinnacle’s obligation to pay the invoice shall be suspended until the
dispute is resolved.
 
Section 4.11 Use of COMAT
 
.  Delta and Pinnacle shall each provide to the other, at no cost to the other
and on a non-discriminatory basis, access to its respective COMAT system for the
movement and acquisition of priority aircraft maintenance parts and other
company material.  Delta’s failure to deliver timely a maintenance component via
COMAT, whether timely or at all,
 
shall not cause an affected Scheduled Flight to be excluded in calculating
Pinnacle’s on-time performance and completion factors.  Wherever possible,
bookings should be made in advance, and all access shall be consistent with
Delta’s and Pinnacle’s respective published COMAT procedures and policies, as
amended from time to time.
Section 4.12 Slots and Route Authorities
 
.  If Delta schedules Pinnacle to operate a Delta Connection Flight to a
location for which Pinnacle requires an airport takeoff or landing slot or route
authority, Delta will either (i) provide such airport takeoff or landing slot or
route authority to Pinnacle or instruct Pinnacle to obtain such airport takeoff
or landing slot or route authority and Delta shall reimburse Pinnacle for any
reasonable out-of-pocket costs and expenses incurred by Pinnacle in obtaining
such airport takeoff or landing slot or route authority.  During the Term or
upon the expiration or termination of this Agreement, Delta may, in its sole
discretion, require Pinnacle to transfer to Delta or its designee at no charge
any airport takeoff or landing slots, route authorities or other regulatory
authorities as Delta shall designate which have been or are being used for
Regional Airlines Services under this Agreement, provided that Pinnacle does not
require such airport takeoff or landing slot, route authority or other
regulatory authority for the provision of Regional Airline Services pursuant to
this Agreement.
 
Section 4.13 Emergency Response and Family Assistance Agreement
 
.  Delta shall enter into a separate written agreement with Pinnacle with
respect to emergency response and family assistance services to be provided to
Pinnacle by Delta at no net cost to Pinnacle (after receipt of any insurance
claim proceeds) in connection with the Regional Airlines Services operated under
this Agreement.
 
                       ARTICLE V                      
 
REVENUES, PAYMENTS AND SETOFF
 
Section 5.01 Revenues
 
.  Pinnacle acknowledges and agrees that all revenues resulting from the sale
and issuance of passenger tickets and cargo air waybills associated with the
operation of the Aircraft and all other sources of revenue associated with the
operation of the Aircraft are the sole property of Delta, including without
limitation ticket change fees and other fees or charges which are applicable
pursuant to Delta’s tariffs, fuel surcharges, governmental subsidies, EAS
subsidies, revenue guarantees, unaccompanied minor fees, liquor charges,
snack/beverage services, SkyMall products and services and other in-flight
products, luggage fees, advertising revenue, excess baggage fees and nonrevenue
pass travel charges.  All EAS subsidies received by Pinnacle shall be paid to
Delta promptly upon receipt and in any event within five (5) business days after
such receipt.
 
Section 5.02 Payments to Pinnacle
 
.  Delta will pay Pinnacle for the Regional Airline Services in accordance with
Exhibit A hereto.
 
Section 5.03 Billing
 
.  Delta and Pinnacle shall bill each other on a monthly basis (or as otherwise
agreed) in respect of amounts owed to each other under this Agreement not
contemplated under Exhibit A.  If such billed items are not paid by the
applicable Party within twenty (20) days of the invoice date, the aggregate
amount of any undisputed unpaid items may be offset against or included, as
applicable, in the next scheduled payment pursuant to Exhibit A.  Disputed
amounts must be paid when the dispute is resolved to the satisfaction of the
Parties, provided that such amount may be set off against or included, as
applicable, in the next
 
scheduled payment pursuant to Exhibit A if the formerly disputed amount is not
paid within seven (7) days of resolution.  Delta may also offset against the
next scheduled payment pursuant to Exhibit A the amount of any payment owed to
Delta or an Affiliate of Delta (including, without limitation, those under any
Lease, the 2007 CRJ-900 Delta Connection Agreement, the SAAB Agreement and the
Second Amended and Restated Airline Services Agreement) with respect to which
Pinnacle or any Affiliate of Pinnacle or Parent shall have defaulted and shall
have failed to cure before the expiration of any applicable cure period.
                                    ARTICLE VI                                
 
REPORTING OBLIGATIONS, AUDITING, INSPECTIONS AND CONFIDENTIALITY/PUBLICITY
 
Section 6.01 Reporting Obligations
 
.
 
(a) Certain Notices to Delta.  In addition to the other reporting requirements
set forth in this Agreement, Parent shall give written notice (within ten (10)
business days) to Delta of (i) any litigation involving an uninsured claim of
more than $1,000,000 against any Pinnacle Party, (ii) any proceeding before any
Governmental Authority which, if adversely determined, would materially and
adversely affect the financial condition, affairs, operations or prospects of
any Pinnacle Party, including but not limited to a copy of any significant FAA
enforcement or civil penalty action, (iii) any in-flight injuries resulting in
severe bodily harm and (iv) any other matter which would materially and
adversely affect the financial condition, affairs, operations or prospects of
any Pinnacle Party or its ability to perform its obligations under this
Agreement.  Pinnacle shall also provide to Delta not later than the last day of
each month the completion factor and on-time factor for the prior month with
respect to the Scheduled Flights operated pursuant to this Agreement.
 
(b) Financial and Reporting Covenants.  Parent shall promptly provide to Delta
notice of and adequate information regarding any material weaknesses noted in
any management letters received by any Pinnacle Party from its independent
auditors and such company’s responses thereto.
 
Section 6.02 Audits
 
.
 
(a) Audit of Costs, Operations and Service Levels.  The Pinnacle Parties shall
maintain complete and accurate books and records to support and document all
revenues, costs and expenses related to the Aircraft and the Regional Airline
Services provided hereunder, in accordance with GAAP and in accordance with the
accounting policies and procedures used by the Parties to develop the payment
rates set forth in Section 1.02 of Exhibit A (as amended or reset from time to
time) and the Direct Expenses.  Delta’s in-house finance staff and any
independent consultants selected by Delta shall be entitled, following
reasonable notice to Pinnacle, to audit and inspect the respective books and
records of the Pinnacle parties relevant to the services provided hereunder, the
service levels achieved, and the determination of charges due pursuant to this
Agreement for the sole purposes of (i) prospectively adjusting the Aircraft
Month Rate, Block Hour Rate,  and Cycle Rate in connection with any rate reset
pursuant to Exhibit A hereof and/or (ii) auditing any Direct Expenses or
incentive compensation due or paid hereunder.  Any such audit will be conducted
during regular business hours and be paid for by Delta unless such audit
determines that one or more Pinnacle Party owes Delta in excess of
 
$500,000, in which case Pinnacle shall pay Delta the costs and expenses incurred
by Delta in connection with such audit.
(b) Inventory Audits.  At Delta’s request, during the Term Pinnacle and Delta
(or its designee) shall conduct periodic inventory audit of all spare parts,
tooling and equipment owned by Delta and leased to Pinnacle or owned by Delta
and supplied to Pinnacle.  In conducting such audit, the applicable Parties
shall tabulate the quantity and type of all spare parts and equipment including
recognition of spare parts and equipment which were scrapped in the preceding
year(s).
 
Section 6.03 Inspections
 
.  Delta or its designee shall be entitled to conduct a codeshare safety audit,
on-site observations, inspections and audits of Pinnacle’s in-flight service,
flight, maintenance, technical operations, Aircraft cleaning and any and all
other services and operations performed under this Agreement to monitor
Pinnacle’s operations, safety, performance and overall customer experience in
the same manner as similar functions are evaluated at Delta.  Pinnacle’s
operation will be evaluated according to the same standard as Delta taking into
account the differences in size and operational capabilities between Delta and
Pinnacle.  Such observations, inspections and audits may be announced or
unannounced, but under no circumstances shall they materially interfere with the
operation of Pinnacle’s business.  Delta shall report the findings of any such
inspection to Pinnacle in writing.  Pinnacle shall provide a prompt written
response detailing a plan of corrective action to remedy any deficiencies noted
in any inspection. If any deficiency with respect to operational safety, flight
service, maintenance, or technical operations comes to the attention of Pinnacle
through internal audits or any other means, Pinnacle shall take immediate
corrective action with respect thereto. In addition, Pinnacle shall promptly
notify Delta of any of the following deficiencies that come to the attention of
Pinnacle:
 
 
1.
Any notice of civil penalty from a Governmental Authority;  



 
2.  Findings from a third party source (IATA, DOD, etc.) regarding safety
deficiencies not immediately resolved during the audit; and



3.  
Self disclosures involving systemic issues. 



Section 6.04 Confidentiality/Publicity
 
.  Each of the Parties agrees that, except as otherwise required by Governmental
Regulations or any other applicable law or legal process, or as may be required
to comply with or enforce the terms hereof, it shall not disclose to others and
shall keep confidential the terms of this Agreement and any confidential,
non-public information concerning the other or any of its Affiliates that it
obtains as a result of or pursuant to this Agreement.  The Parties agree,
however, that each Party may share this Agreement, and the terms and details
herein, with its respective outside financial auditors or attorneys without the
consent of the other Parties, and without breach or violation of this Section
6.04 or this Agreement.  No Pinnacle Party shall issue any press release or
public announcement relating to new Scheduled Flights, the cessation of
Scheduled Flights in any Service City, schedule changes, customer initiatives,
marketing programs or promotions, without Delta’s prior written approval of the
press release or public announcement.  In any such press release or public
announcement, Pinnacle shall identify itself as a Delta Connection Carrier.
 

 
18

--------------------------------------------------------------------------------

 



                                ARTICLE VII                                
 
DELTA IDENTIFICATION
 
Section 7.01 Identification License
 
.  Delta hereby grants to Pinnacle a limited, non-exclusive, non-transferable,
non-sublicensable license to use the DL Identification in connection with its
operation of the Regional Airline Services as authorized hereunder.
 
Section 7.02 Designator License
 
.  Delta hereby grants to Pinnacle a limited, non-exclusive, non-transferable,
non-sublicensable license to use the Designator in connection with its operation
of the Scheduled Flights as authorized hereunder.
 
Section 7.03 New Identifications
 
.  From time to time in its sole discretion, Delta may change any DL
Identifications and/or Designators upon notice to Pinnacle.  After receipt of
such notice, Pinnacle shall, as soon as practicable, but no later than sixty
(60) days thereafter, commence use of the new DL Identifications and/or
Designators and cease all use of any superseded ones.  Delta shall reimburse
Pinnacle for the reasonable out-of-pocket expenses incurred by it in making such
changes.
 
Section 7.04 Use of Identification
 
.  Delta shall have exclusive control over the use and display of all DL
Identifications and Designators, and Pinnacle shall comply with all policies and
guidelines of Delta in this regard.   Pinnacle shall use the DL Identifications
and Designators in good faith, in a dignified manner and in compliance with good
trademark practice.  Pinnacle shall use the DL Identifications and Designators
exactly as prescribed by Delta, and shall not use (i) any stylization,
abbreviation or variation thereof or (ii) the DL Identifications and Designators
in connection or combination with any other Identification, in each case,
without Delta’s prior written consent, which may be withheld in its sole
discretion.
 
Section 7.05 Quality Control
 
.  Pinnacle shall use the DL Identifications and Designators only in connection
with products and services that comply with the high standards of quality
associated with Delta. At Delta’s request, Pinnacle shall submit representative
samples to Delta of all uses by it of the DL Identifications and Designators
pursuant to this Agreement, including Sections 2.02 and 4.03.  Pinnacle shall
receive the prior written approval of Delta for any new uses of the DL
Identifications and Designators, including on any advertising and promotional
materials.  Once such approval is received, Pinnacle need not resubmit such
materials for approval unless they contain non-trivial modifications.
 
Section 7.06 Reservation of Rights
 
.  All rights not expressly granted to Pinnacle hereunder are expressly reserved
by Delta, including without limitation the right to use or license others to use
any DL Identifications or Designators.  Pinnacle shall not use the DL
Identification or Designator except as expressly authorized herein, nor has any
right to use any other Identification of Delta other than the specific DL
Identification in the exact form prescribed by Delta from time to time.
 
Section 7.07 Ownership
 
.  Each Pinnacle Party hereby acknowledges that, as between the Parties, Delta
is the sole owner of the names “Delta” and “Delta Connection,” the Delta
“widget” logo, the initials “DL,” and any Designators or DL Identifications
related thereto or
 

 
19

--------------------------------------------------------------------------------

 

otherwise licensed to Pinnacle hereunder.  Each Pinnacle Party agrees not to
directly or indirectly question, attack, contest or impugn the validity and/or
Delta’s rights in the Designators and DL Identifications, including without
limitation by attempting to register title to or any intellectual property
rights in same or by participating in any action or proceeding adverse to Delta
in this regard.  Each Pinnacle Party agrees to cooperate fully with Delta in all
actions to enforce, police and defend Delta’s rights in the Designators and DL
Identifications, subject to reimbursement for its reasonable out-of-pocket
expenses.
Section 7.08 Termination
 
.  Should this Agreement expire or terminate for any reason and not be replaced
with another airline services agreement among the Parties, the licenses in
Sections 7.01 and 7.02 shall immediately terminate (although Sections 7.07 and
7.08 shall survive), and Pinnacle shall promptly, but in any event within ninety
(90) days (one hundred twenty (120) days with respect to any distinctive color
scheme), take all such actions as may be necessary to change its facilities,
equipment, uniforms, supplies and other materials to cease all use of any
Designators and DL Identifications and to avoid any customer confusion or the
suggestion or appearance that Pinnacle continues to have an operating
relationship with Delta.
 
Section 7.09 Bankruptcy
 
.  The Parties intend that the identity of Pinnacle as the licensee hereunder is
a material condition to Delta’s granting of the licenses in Section 7.01 and
Section 7.02, and that this Agreement should be construed overall as a contract
for the personal services of Pinnacle.  Therefore, in the event Pinnacle becomes
subject to a bankruptcy proceeding, the Parties intend that this Agreement shall
not be assumed and/or assigned by Pinnacle or its representative without Delta’s
prior consent, provided that Delta hereby consents to Pinnacle’s assumption of
this Agreement in connection with the Bankruptcy Cases.
 
                                ARTICLE VIII                                
 
TAXES AND FEES
 
Section 8.01 Taxes and Fees
 
.  Pinnacle shall be liable for and pay the amount of any taxes (other than
Ticket Taxes and Fees), duties, license fees, assessments, and other charges,
together with any interest and penalties thereon, levied, assessed, or imposed
by any federal, foreign, state or local taxing or airport authority related or
attributable to (i) the property owned or used by Pinnacle, and (ii) the
performance of Regional Airline Services pursuant to this Agreement, excluding
any taxes based on the net income of Delta.  Delta shall reimburse Pinnacle for
taxes as set forth on Exhibit A.
 
Section 8.02 Property Tax, Fuel Tax, and Sales and Use Tax Compliance
 
.
 
(a) With respect to any property taxes, fuel taxes, sales and use taxes, excise
taxes, liquor taxes, and similar transaction taxes (“Transaction Taxes”), Delta
and the Pinnacle Parties shall cooperate to ensure that Pinnacle is timely
filing appropriate tax returns and refund claims to minimize its respective
Transaction Taxes.  Delta shall determine which entity, Delta or Pinnacle, shall
be responsible for preparing and filing appropriate such tax returns and refund
claims.  Unless Delta determines otherwise and notifies Pinnacle in writing,
Pinnacle shall be responsible for all such Transaction Tax filings and payments.
Upon the request of Delta, (i) Delta shall be entitled to review any actual or
proposed tax filings of Pinnacle related to Transaction Taxes and (ii) Pinnacle
shall execute and deliver a power of attorney and/or an assignment of refund
claim in favor of Delta, in each case with respect to any Transaction Taxes.
 
Pinnacle shall notify Delta of the commencement of any tax audit. Prior to
resolving any tax audit, Pinnacle shall receive approval from Delta to resolve
any such audit.
(b) Pinnacle shall use its reasonable best efforts to, and cooperate with Delta
to, minimize its respective Transaction Taxes.  Pinnacle shall in good faith and
using reasonable best efforts supply Delta with such information and documents
reasonably requested by Delta to minimize its respective Transaction
Taxes.  Unless Delta determines otherwise, Pinnacle shall use its reasonable
best efforts to seek any and all applicable refunds or credits of Transaction
Taxes paid by Pinnacle.  Any such refunds for Transactional Taxes will be to the
sole benefit of Delta.
 
Section 8.03                      New International Service Cities.  With
respect to taxes associated with any Regional Airline Services to new
international Service Cities, which are commenced after the Effective Date,
Delta and Pinnacle shall use reasonable best efforts to agree to the
administration of all responsibilities for such taxes and how such taxes shall
be reimbursed in accordance with Exhibit A hereto.
 


 
                               ARTICLE IX                                
 
LIABILITY, INDEMNIFICATION AND INSURANCE
 
Section 9.01 Independent Contractor
 
.
 
(a) Each of the Pinnacle Parties shall act hereunder as an independent
contractor.  The employees, agents and/or independent contractors of the
applicable Pinnacle Party engaged in performing any of the services such
Pinnacle Party is obligated to perform pursuant to this Agreement shall be
employees, agents and independent contractors of such Pinnacle Party for all
purposes and under no circumstances shall employees, agents or independent
contractors of any Pinnacle Party be deemed to be employees, agents or
independent contractors of Delta.  In its performance of obligations under this
Agreement, each of the Pinnacle Parties shall act, for all purposes, as an
independent contractor and not as an agent for Delta.  Delta shall have no
supervisory power or control over any employees, agents or independent
contractors engaged by any Pinnacle Party in connection with their performance
of their respective obligations hereunder, and all complaints or requested
changes in procedure shall, in all events, be transmitted by Delta to a
designated representative of Parent.  Nothing contained in this Agreement is
intended to limit or condition Operator control over its operation or the
conduct of its business as an air carrier
 
(b) Delta shall act hereunder as an independent contractor. The employees,
agents and/or independent contractors of Delta engaged in performing any of the
services Delta is to perform pursuant to this Agreement shall be employees,
agents and independent contractors of Delta for all purposes and under no
circumstances shall employees, agents and independent contractors of Delta be
deemed to be employees, agents or independent contractors of any Pinnacle
Party.  In performing its obligations under this Agreement, Delta shall act, for
all purposes, as an independent contractor and not as an agent for any Pinnacle
Party.  No Pinnacle Party shall have any supervisory power or control over any
employees, agents or independent contractors engaged by Delta in connection with
the performance of its obligations hereunder, and all complaints or requested
changes in procedure shall, in all events, be transmitted by any
 
Pinnacle Party to a designated representative of Delta.  Nothing contained in
this Agreement is intended to limit or condition Delta’s control over its
operation or the conduct of its business as an air carrier.
Section 9.02 Indemnification
 
.
 
(a) At all times while Regional Airline Services are being furnished hereunder,
including without limitation, while Ground Handling Functions are being
performed with respect to any Aircraft, an employee or agent of Pinnacle shall
be in charge, custody and control of any Aircraft operated by Pinnacle by Delta
or its contractors and Delta shall at no time be considered a bailee of or as
having care, custody or control of such Aircraft.
 
(b) Each Pinnacle Party, jointly and severally, shall be liable for and hereby
agrees fully to defend, release, discharge, indemnify, and hold harmless Delta
and its Affiliates, and each of their respective directors, officers, employees
and agents (each, a “Delta Indemnitee”) from and against any and all claims,
demands, damages, liabilities, suits, judgments, actions, causes of action,
losses, costs and expenses of any kind, character or nature whatsoever (in each
case whether groundless or otherwise), including reasonable attorneys' fees,
costs and expenses in connection therewith and expenses of investigation and
litigation thereof, which may be suffered by, accrued against, charged to, or
recoverable from any Delta Indemnitee in any manner arising out of, connected
with, or attributable to this Agreement, the performance, improper performance,
or nonperformance of any and all obligations to be undertaken by a Pinnacle
Party pursuant to this Agreement, or the operation, non-operation, or improper
operation by a Pinnacle Party of the Equipment or the Premises, excluding only
claims, demands, damages, liabilities, suits, judgments, actions, causes of
action, losses, costs and expenses resulting from the gross negligence or
willful misconduct of any Delta Indemnitee.
 
(c) Except as limited by Section 9.02(d) below, Delta shall be liable for and
hereby agrees fully to defend, release, discharge, indemnify, and hold harmless
Pinnacle, and each of their respective directors, officers, employees, and
agents (each, a “Pinnacle Indemnitee”) from and against any and all claims,
demands, damages, liabilities, suits, judgments, actions, causes of action,
losses, costs and expenses of any kind, character or nature whatsoever (in each
case whether groundless or otherwise), including reasonable attorneys' fees,
costs and expenses in connection therewith and expenses of  investigation and
litigation thereof, which may be suffered by, accrued against, charged to, or
recoverable from any Pinnacle Indemnitee in any manner arising out of, connected
with, or attributable to Delta’s performance, improper performance or
nonperformance of any and all obligations to be undertaken by Delta pursuant to
this Agreement,  or the operation, non-operation or improper operation of
Delta's aircraft, equipment or facilities at any location, excluding only
claims, demands, damages, liabilities, suits, judgments, actions, causes of
action, losses, costs and expenses resulting from the gross negligence or
willful misconduct of any Pinnacle Indemnitee.   Delta will do all things
necessary to cause and assure, and will cause and assure, that Delta will at all
times be and remain in custody and control of any aircraft, equipment and
facilities of Delta used in connection with performance of this Agreement, and
no Pinnacle Indemnitee shall, for any reason, be deemed to be in the custody or
control, or a bailee, of such Delta aircraft, equipment or facilities.
 
(d) Delta shall be liable for and hereby agrees fully to defend, release,
discharge, indemnify, and hold harmless Pinnacle Indemnity against any physical
loss of or damage to the
 
Aircraft caused solely by Delta's negligent operation of ground support
equipment while providing Ground Handling Functions PROVIDED ALWAYS THAT Delta's
liability shall be limited to any such loss of or damage to Pinnacle’s Aircraft
not exceeding the lesser of (i) $500,000 or (ii) the deductible on Pinnacle’s
hull insurance policy covering the damaged Aircraft, except that loss or damage
in respect of any incident below [***] shall not be indemnified.
(e) The Pinnacle Parties and Delta agree to comply with all lawful rules,
regulations, directives and similar instructions of appropriate governmental,
judicial and administrative entities including, but not limited to, airport
authorities, the Federal Aviation Administration and the Department of
Transportation (and any successor agencies) with respect to the Regional Airline
Services.
 
(f) OTHER THAN ANY WARRANTIES SPECIFICALLY CONTAINED IN THIS AGREEMENT, EACH
PARTY DISCLAIMS AND THE OTHER PARTY HEREBY WAIVES ANY WARRANTIES, EXPRESS OR
IMPLIED, ORAL OR WRITTEN, WITH RESPECT TO THIS AGREEMENT OR ITS PERFORMANCE OF
ITS OBLIGATIONS HEREUNDER INCLUDING, BUT NOT LIMITED TO, ANY WARRANTY OF
MERCHANTABILITY OR FITNESS FOR INTENDED USE RELATING TO ANY EQUIPMENT, DATA,
INFORMATION OR SERVICES FURNISHED HEREUNDER.  EACH PARTY AGREES THAT NO OTHER
PARTY IS LIABLE TO IT OR ANY OTHER PERSONS FOR CONSEQUENTIAL OR PUNITIVE DAMAGES
UNDER ANY CIRCUMSTANCES.
 
(g) Indemnification Claims.  A party (the “Indemnified Party”) entitled to
indemnification from the other party under the terms of this Agreement (the
“Indemnifying Party”) shall provide the Indemnifying Party with prompt written
notice (an “Indemnity Notice”) of any third party claim which the Indemnified
Party believes gives rise to a claim for indemnity against the Indemnifying
Party hereunder, and the Indemnifying Party shall be entitled, if it accepts
financial responsibility for the third party claim, to control the defense of or
to settle any such third party claim at its own expense and by its own counsel;
provided that the Indemnified Party’s prior written consent (which may not be
unreasonably withheld or delayed) must be obtained prior to settling any such
third party claim.  If the Indemnifying Party does not accept financial
responsibility for the third party claim or fails to defend against the third
party claim that is the subject of an Indemnity Notice within thirty (30) days
of receiving such notice (or sooner if the nature of the third party claim so
requires), or otherwise contests its obligation to indemnify the Indemnified
Party in connection therewith, the Indemnified Party may, upon providing written
notice to the Indemnifying Party, pay, compromise or defend such third party
claim.  The Indemnified Party shall provide the Indemnifying Party with such
information as the Indemnifying Party shall reasonably request to defend any
such third party claim and shall otherwise cooperate with the Indemnifying Party
in the defense of any such third party claim.  Except as set forth above in this
Section 9.02(g), the Indemnified Party shall not enter into any settlement or
other compromise or consent to a judgment with respect to a third party claim as
to which the Indemnifying Party has an indemnity obligation hereunder without
the prior written consent of the Indemnifying Party (which may not be
unreasonably withheld or delayed), and the entering into any settlement or
compromise or the consent to any judgment in violation of the foregoing shall
constitute a waiver by the Indemnified Party of its right to indemnity hereunder
to the extent the Indemnifying Party was prejudiced thereby.  Any Indemnifying
Party shall be subrogated to the rights of the Indemnified Party to the extent
that the Indemnifying Party pays
 
for any Loss suffered by the Indemnified Party hereunder.  Notwithstanding
anything contained in this Section 9.02(g) to the contrary, any Pinnacle Party
and Delta will cooperate in the defense of any claim imposed jointly against
them or as the result of the conduct of the other.
(h) The respective obligations of the Parties under the indemnity and insurance
provisions contained in this Agreement shall remain in effect and shall survive
without limitation the termination of this Agreement with respect to any
occurrence or claims arising during the term of or in connection with this
Agreement.
 
Section 9.03 Insurance
 
.
 
(a) Pinnacle agrees, at its sole expense, to maintain in full force and effect
the following insurance coverage with respect to Regional Airline Services:
 
(1) All risk hull (including spares) insurance and hull war risk insurance on an
agreed value basis.
 
(2) Comprehensive airline liability insurance (including premises,
hangarkeepers, mobile equipment, contractual, cargo and products and completed
operations liability) covering bodily injury, personal injury and property
damage in an amount not less than [***] per occurrence and in the aggregate
where applicable.
 
(3) Workers' compensation for statutory limits.
 
(4) Employer's liability in an amount not less than [***].
 
(5) Baggage liability limit of [***] or tariff, whichever is greater
 
(6) Automobile liability for public road use in an amount not less than [***]
combined single limit per occurrence.
 
(7) War, Hijacking and Other Allied Perils insurance protecting against the
perils in AVN52D, as amended from time to time, or its U.S. equivalent in an
amount not less than [***] per occurrence.  Such insurance may be maintained
through a combination of primary and excess layers.
 
(8) In lieu of commercial War Risk coverages required in Sections 9.03(a)(1) and
(7) above, evidence of indemnification by the United States Government shall be
acceptable.
 
(b) Prior to the commencement of Regional Airline Services under this Agreement
and upon renewal of the required coverages, Pinnacle shall issue a Certificate
of Insurance to Delta evidencing the above coverage requirements.  Except for
Workers Compensation, the Certificates of Insurance must include the following
special insurance provisions:
 
(1) Delta, its Affiliates and each of their respective it directors, officers,
employees and agents are included as Additional Insureds to the extent
Pinnacle’s liability to Delta and such entities herein.
 
(2) Pinnacle’s insurance coverages are primary without right of contribution
from Delta’s insurance.
 
(3) Pinnacle’s insurers will waive their rights of subrogation against Delta,
its Affiliates and their respective directors, officers, employees and agents,
but only to the extent Pinnacle has waived its rights against such parties
pursuant to the terms of this Agreement.
 
(4) With respect to the insurance afforded Delta, its Affiliates and their
respective directors, officers, employees and agents, Pinnacle’s insurance shall
not be invalidated by and breach or warranty by any Pinnacle Party.
 
(5) Provide cross liability and severability of interest provisions.
 
(6) In the event the required coverages are cancelled or materially changed,
Pinnacle’s insurers will provide thirty (30) days prior notice (7 days as
respect War Coverages and 10 days as respects non payment of premium) to Delta.
 
(c) Pinnacle shall comply with all insurance provisions in any Lease for any
Aircraft that Pinnacle leases or subleases from Delta.
 
(d) [***].
 
                        ARTICLE X                      
 
TERM AND TERMINATION
 
Section 10.01 Term
 
.  This Agreement shall commence on and shall be effective as of July 1, 2010
and, unless earlier terminated as provided herein, shall continue in effect
until the twelfth (12th) anniversary of such date (the “Term”).
 
Section 10.02 Termination by Either Party
 
.
 
(a) Notwithstanding the provisions of Section 10.01, Delta may terminate this
Agreement immediately if any Pinnacle Party files a voluntary petition in
bankruptcy, makes an assignment for the benefit of creditors, fails to secure
dismissal of any involuntary petition in bankruptcy within sixty (60) days after
the filing thereof, or petitions for reorganization, liquidation, or dissolution
under any federal or state bankruptcy or similar law.
 
(b) Notwithstanding the provisions of Section 10.01, the Pinnacle Parties may
terminate this Agreement immediately if Delta files a voluntary petition in
bankruptcy, makes an assignment for the benefit of creditors, fails to secure
dismissal of any involuntary petition in bankruptcy within sixty (60) days after
the filing thereof, or petitions for reorganization, liquidation, or dissolution
under any federal or state bankruptcy or similar law.
 
(c) Notwithstanding the provisions of Section 10.01, in the event of a material
breach of this Agreement by either any Pinnacle Party or Delta remaining uncured
for more than thirty
 

 
20

--------------------------------------------------------------------------------

 

(30) days after receipt of written notification of such breach by the
nonbreaching Party, then the nonbreaching Party may immediately terminate this
Agreement at its sole option.
Section 10.03 Termination by Delta
 
.  Notwithstanding, and in addition to, the provisions of Section 10.02, Delta
shall have the right to terminate this Agreement immediately and at its sole
option upon the occurrence of one or more of the following:
 
(i) Any Pinnacle Party agrees to merge into or with any entity other than an
Affiliate of Parent, agrees to be acquired by any entity other than Affiliate of
Parent, agrees to sell substantially all of its assets or enters into a letter
of intent, or similar document, to merge into or with any entity other than an
Affiliate of Parent, to be acquired by any entity other than an Affiliate of
Parent, or to sell substantially all of its assets (each such event, a
“Merger”);
 
(ii) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (as amended,
the “Exchange Act”)) (a “Person”) other than an Affiliate of Parent of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of more than forty-nine percent (49%) of either (a) the then
outstanding shares of common stock of any Pinnacle Party, or (b) the combined
Voting Power of the then outstanding voting securities of any Pinnacle Party
entitled to vote generally in the election of such entity’s directors or
managers, as applicable (each such event, a “Change of Control”);
 
(iii) Pinnacle’s level of safety with respect to its operation of the Aircraft
or the Regional Airline Services is not reasonably satisfactory to Delta;
 
(iv) a breach by Pinnacle of Section 2.08 hereof;
 
(v) Pinnacle’s failure to pass, in Delta’s reasonable discretion, a safety and
codeshare audit to be conducted by Delta, at its sole discretion, at any time
during the Term of this Agreement;
 
(vi) Pinnacle fails to achieve any of the Operational Performance Standards set
forth on Schedule 2.11 with respect to the Aggregate CRJ900 Delta Connection
Flights during [***];
 
(vii) a material breach by any Pinnacle Party of any representation or warranty
in Section 11.01(e);
 
(viii) Pinnacle’s failure to comply with the insurance provisions of Section
9.03 hereof;
 
(ix) Pinnacle’s FAA or DOT Certification is for any reason suspended or revoked
or otherwise not in full force and effect so as to permit Pinnacle to provide
the Regional Airline Services required under this Agreement;
 
(x) Pinnacle shall commence operating an aircraft type which causes Delta to be
in violation of its collective bargaining agreement with its pilots, as may be
amended from time to time;
 
(xi) any Pinnacle Party shall default with respect to the material terms of any
other agreement between any Pinnacle Party or any Affiliate of any Pinnacle
Party, on the one hand, and Delta or an Affiliate of Delta, on the other hand
(any such agreement, a “Related Party Agreement”), and such breach shall
continue for more than the period of grace, if any, specified therein and shall
not have been waived; provided, however, that each of (i) the 2007 CRJ-900 Delta
Connection Agreement; (ii) the SAAB Agreement and (iii) the Second and Amended
Restated Air Services Agreement shall not be a Related Party Agreement hereunder
until July 1, 2011; or
 
(xii) Pinnacle’s failure to pass, any audit conducted by the DOT, FAA, DOD or
IOSA, at any time during the Term of this Agreement.
 
Section 10.04 Force Majeure
 
.  Notwithstanding the provisions of Sections 10.01, 10.02 and 10.03, in the
event any acts of God, acts of terrorism or hostilities, war, strike, labor
disputes, work stoppage, fire, act of government, court order, or any other act
reasonably beyond the control of that party, including but not limited to,
non-delivery or delay in delivery of the Aircraft or delay in the completion of
required training of Pinnacle’s employees by the Aircraft manufacturer (each, a
“Force Majeure Event”) substantially prevents one Party’s performance of its
obligations pursuant to this Agreement, for a period of fifteen (15) or more
consecutive days, Delta may (y) temporarily suspend some or all of the Aircraft
from the scope of this Agreement upon written notice to Parent, or (z) terminate
this Agreement in its entirety upon thirty (30) days prior written notice to
Parent.
 
Section 10.05 Effect of Termination
 
.  Termination of this Agreement for any reason shall not relieve any Party of
rights and obligations incurred prior to the effective date of termination.  A
Party’s right to terminate this Agreement shall be in addition to any other
rights or remedies, in law or equity, available to such party.
 
                              ARTICLE XI                                
 
REPRESENTATIONS AND WARRANTIES
 
Section 11.01 Representations; Warranties and Covenants of Pinnacle Parties
 
.  Each of the Pinnacle Parties represents and warrants to Delta as of the
Effective Date as follows:
 
(a) Organization and Qualification.  Each Pinnacle Party is a duly organized and
validly existing corporation in good standing under the laws of its state of
incorporation and has the corporate power and authority to own, operate and use
its assets and provide the Regional Airline Services.
 
(b) Authority Relative to this Agreement.  Each Pinnacle Party has the corporate
power and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby in accordance with the terms hereof.  The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of each Pinnacle Party.  This Agreement has been
duly and validly executed and delivered by each Pinnacle Party and is, assuming
due execution and delivery thereof by Delta and that Delta has full legal power
and right to enter into
 

 
21

--------------------------------------------------------------------------------

 

this Agreement, a valid and binding obligation of each Pinnacle Party,
enforceable against each of them in accordance with its terms.
(c) Conflicts; Defaults.  Neither the execution or delivery of this Agreement
nor the performance by any Pinnacle Party of the transactions contemplated
hereby will (i) violate, conflict with, or constitute a default under any of the
terms of such entity’s articles of incorporation, by-laws, or any provision of,
or result in the acceleration of any obligation under, any contract, sales
commitment, license, purchase order, security agreement, mortgage, note, deed,
lien, lease, agreement or instrument, including without  limitation, any order,
judgment or decree relating to the Regional Airline Services, (ii) result in the
creation or imposition of liens in favor of any third person or entity, (iii)
violate any law, statute, judgment, decree, order, rule or regulation of any
governmental authority, or (iv) constitute any event which, after notice or
lapse of time or both, would result in such violation, conflict, default,
acceleration or creation or imposition of liens.
 
(d) Broker.  No Pinnacle Party has retained or agreed to pay any broker or
finder with respect to this Agreement and the transactions contemplated hereby.
 
(e) Compliance.  All Regional Airline Services performed pursuant to this
Agreement or otherwise by Pinnacle shall be conducted in full compliance with
all applicable statutes, orders, rules, regulations and notifications, whether
now in effect or hereafter promulgated, of all governmental agencies having
jurisdiction over its operations, including, but not limited to, the FAA, DOD,
and DOT.  Pinnacle’s compliance with such governmental statutes, orders, rules,
regulations and notifications will be the sole and exclusive obligation of each
Pinnacle, and Delta will have no obligation, responsibility, or liability,
whether direct or indirect, with respect to such matters.
 
Section 11.02 Representations and Warranties of Delta
 
.  Delta represents to each Pinnacle Party as of the Effective Date as follows:
 
(a) Organization and Qualification.  Delta is a duly incorporated and validly
existing corporation in good standing under the laws of the State of Delaware
and has the corporate power and authority to own, operate and use its assets and
to operate the Delta Connection program.
 
(b) Authority Relative to this Agreement.  Delta has the corporate power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby in accordance with the terms hereof.  The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of Delta.  This Agreement has been duly and validly
executed and delivered by Delta and is, assuming due execution and delivery
thereof by each Pinnacle Party and that each Pinnacle Party has full legal power
and right to enter into this Agreement, a valid and binding obligation of Delta,
enforceable against Delta in accordance with its terms.
 
(c) Conflicts; Defaults.  Neither the execution or delivery of this Agreement
nor the performance by Delta of the transactions contemplated hereby will (i)
violate, conflict with, or constitute a default under any of the terms of
Delta’s articles of incorporation, by-laws, or any
 
provision of, or result in the acceleration of any obligation under, any
contract, sales commitment, license, purchase order, security agreement,
mortgage, note, deed, lien, lease, agreement or instrument, including without
limitation, any order, judgment or decree relating to the Regional Airline
Services, (ii) result in the creation or imposition of any liens in favor of any
third person or entity, (iii) violate any law, statute, judgment, decree, order,
rule or regulation of any governmental authority, or (iv) constitute any event
which, after notice or lapse of time or both, would result in such violation,
conflict, default, acceleration or creation or imposition of liens.
(d) Broker.  Delta has not retained or agreed to pay any broker or finder with
respect to this Agreement and the transactions contemplated hereby.
 
(e) Compliance.  All air transportation-related actions performed pursuant to
this Agreement or otherwise by Delta shall be conducted in full compliance with
all applicable statutes, orders, rules, regulations and notifications, whether
now in effect or hereafter promulgated, of all governmental agencies having
jurisdiction over its operations, including, but not limited to, the FAA, DOD,
and DOT. Delta’s compliance with such governmental statutes, orders, rules,
regulations and notifications will be the sole and exclusive obligation of
Delta, and no Pinnacle Party will have any obligation, responsibility, or
liability, whether direct or indirect, with respect to such matters.
 
                               ARTICLE XII                                
 
COVENANTS OF PINNACLE
 
Pinnacle hereby covenants and agrees that:
 
(a) Pinnacle shall not enter into any binding agreement or arrangement (or
series of agreements or arrangements) with any third party (excluding any
employee collective bargaining units) for the procurement of any goods or
services relating to Pinnacle, the Aircraft or operation of any of the Scheduled
Flights or Charter Flights that will result in a material increase in Pinnacle’s
Direct Expenses to perform its services hereunder without the prior written
consent of Delta, which consent shall not be unreasonably withheld and shall be
provided in a timely manner in order to permit Pinnacle to satisfy its
conditions hereunder (it being understood that Delta’s consent shall not be
required if Pinnacle does not pass any such increased costs to Delta as a Direct
Expense or otherwise).
 
(b) [***]
 
(c) Pinnacle shall file all reports and plans relating to its operations with
the DOD, DOT, FAA, NTSB or any state or airport authority, and Pinnacle shall
promptly furnish Delta with copies of all such reports and such other available
traffic and operating reports as Delta may request from time to
time.  Additionally, Pinnacle will promptly furnish Delta with a copy of every
report and plan that Pinnacle prepares, whether or not such report is filed with
the FAA, NTSB or any other governmental agency, relating to any accident or
incident involving an Aircraft when such accident or incident is claimed to have
resulted in the death or injury to any person or the loss of, damage to or
destruction of any property.
 
(d) In the event Parent is no longer a public reporting company, Pinnacle shall
furnish to Delta (1) within 45 days after the end of each of the three interim
calendar quarters, unaudited
 
financial statements including Pinnacle's then current corporate balance sheet
and profit and loss statement and  (2) within 91 days after the end of
Pinnacle's fiscal year, Pinnacle's then current, audited financial statements
including, either separately or on a consolidated basis, the balance sheet and
the profit and loss statement, together with associated footnotes, and a copy of
the independent auditor's report.  Notwithstanding the reporting status of
Parent, Pinnacle shall furnish to Delta within 91 days after the end of
Pinnacle's fiscal year, a profit and loss statement with respect to Pinnacle’s
Delta Connection operations prepared by SEC line-item and certified by
Pinnacle’s chief financial officer.
ARTICLE XIII
 
CONTRACT INTERPRETATION
 
Section 13.01 
 
This Agreement is subject to, and will be governed by and interpreted in
accordance with, the laws of the State of New York, excluding conflicts of laws
principles, and of the United States of America.  Any action or proceeding
seeking to enforce any provision of, or based on any right arising out of, this
Agreement may only be brought in the courts of the State of New York in New York
County, or, if it has or can acquire jurisdiction, in the United States District
Court for the Southern District of New York, and each of the parties hereto
irrevocably consents to the exclusive jurisdiction of such courts (and of the
appropriate appellate courts) in any such action or proceeding and waives, to
the fullest extent permitted by law, any objection to venue laid
therein.  Process in any action or proceeding referred to in the proceeding
sentence may be served on any party anywhere in the world.  Each party further
agrees to waive any right to a trial by jury.
 
Section 13.02 
 
The descriptive headings of the several articles and sections of this Agreement
are inserted for convenience only, confer no rights or obligations on either
party, and do not constitute a part of this Agreement.
 
Section 13.03 
 
Time is of the essence in interpreting and performing this Agreement.
 
Section 13.04 
 
This Agreement (including the Exhibits and Schedules hereto) constitutes the
entire understanding between the parties with respect to the subject matter
hereof, and any other prior or contemporaneous agreements, whether written or
oral, are expressly superseded hereby.
 
Section 13.05 
 
If any part of any provision of this Agreement shall be invalid or unenforceable
under applicable law, such part shall be ineffective to the extent of such
invalidity or unenforceability only, without in any way affecting the remaining
parts of such provision or the remaining provisions.
 
Section 13.06 
 
This Agreement may be executed in any number of counterparts, including via
facsimile, each of which shall be deemed to be an original and all of which,
taken together, shall constitute one and the same instrument.
 
Section 13.07 
 
Because a breach of the provisions of this Agreement could not adequately be
compensated by money damages, any party shall be entitled to an injunction
restraining such breach or threatened breach and to specific performance of any
provision of this Agreement and, in either case, no bond or other security shall
be required in connection therewith, and the parties hereby consent to the
issuance of such injunction and to the ordering of specific performance.
 

 
22

--------------------------------------------------------------------------------

 

 
Section 13.08 
 
NO PARTY SHALL BE LIABLE FOR ANY INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES,
INCLUDING LOST REVENUES, LOST PROFITS, OR LOST PROSPECTIVE ECONOMIC ADVANTAGE,
ARISING FROM THIS AGREEMENT OR ANY BREACH HEREOF.
 
ARTICLE XIV
 
CIRCUMSTANCES BEYOND THE PARTIES' CONTROL
 
With the exception of outstanding rights and obligations, and Delta’s right to
terminate this Agreement pursuant to Section 10.04 hereof, each Party will be
relieved of its obligations under this Agreement in the event, to the extent and
for the period of time that performance is delayed or prevented caused by any
Force Majeure Event.
 
ARTICLE XV
 
MODIFICATION AND WAIVER
 
No amendment, modification, supplement, termination or waiver of any provision
of this Agreement, and no consent to any departure by any Party therefrom, shall
in any event be effective unless in writing signed by authorized representatives
of each Party hereto, and then only in the specific instance and for the
specific purpose given.
 
ARTICLE XVI
 
NOTICES
 
Unless otherwise provided herein, all notices, requests and other communications
required or provided for hereunder shall be in writing (including telecopy or
similar teletransmission or writing) and shall be given at the
following addresses:
 
(1)  If to Delta:


Delta Air Lines, Inc.
7500 Airline Drive, C009
Minneapolis, MN 55450-1101
Dept. 915
Attn: Senior Vice President- Delta Connection
Telecopy:  (612) 727-4104


with copies to:


Delta Air Lines, Inc.
1030 Delta Boulevard
Atlanta, GA  30354
Dept. 981
Attn: Senior V.P. and General Counsel
Telecopy:  (404) 715-2233


(2)  If to any Pinnacle Party:

 
23

--------------------------------------------------------------------------------

 

Pinnacle Airlines Corp.
One Commerce Square Building
40 South Main Street
Memphis, TN  38103
Attention:  Chief Financial Officer
Telecopy:  (901) 348-4262


with copies to:


Pinnacle Airlines Corp.
One Commerce Square Building
40 South Main Street
Memphis, TN  38103
Attention:  General Counsel
Telecopy:  (901) 348-4103


Any such notice, request or other communication shall be effective (i) if given
by mail, upon the earlier of receipt or the third business day after such
communication is deposited in the United States mails, registered or certified,
with first class postage prepaid, addressed as aforesaid or (ii) if given by any
other means including, without limitation, by air courier, when delivered at the
address specified herein.  A Party may change its address for notice purposes by
notice to the other Parties in the manner provided herein.
 
ARTICLE XVII
 
ASSIGNMENT
 
This Agreement shall bind and inure to the benefit of Delta, Parent and
Pinnacle, and their respective successors and assigns; provided, however,
neither party may assign or transfer this Agreement or any portion hereof to any
person or entity without the express written consent of the other party.  Any
assignment or transfer, by operation of law or otherwise, without such consent
shall be null and void and of no force or effect.
 
ARTICLE XVIII
 
GOOD FAITH
 
Each Party shall exercise good faith in its dealings with the other Parties
hereto and in performance of its obligations under this Agreement.
 
ARTICLE XIX
 
CONFIDENTIALITY
 
Section 19.01 
 
Except as otherwise provided below, each Party shall, and shall ensure that its
directors, officers, employees, Affiliates and professional advisors
(collectively, the “Representatives”), at all times, maintain strict confidence
and secrecy in respect of all Confidential Information (as defined below) of the
other Parties (including their respective Affiliates) received directly or
indirectly as a result of this Agreement.  If a Party (the “Disclosing Party”)
in good faith determines that it is required to disclose any Confidential
Information of another Party (the “Affected Party”) in order to comply with any
applicable law
 
or government regulation, or under the terms of a subpoena or order issued by a
court or governmental body, it shall (a) notify the Affected Party immediately
of the existence, terms and circumstances surrounding such request, (b) consult
with the Affected Party on the advisability of taking legally available steps to
resist or narrow such request and (c) if any disclosure of Confidential
Information is required to prevent the Disclosing Party from being held in
contempt or subject to other legal penalty, furnish only such portion of the
Confidential Information as it is legally compelled to disclose and use
commercially reasonable efforts (at the cost of the party whose Confidential
Information is being protected) to obtain an order or other reliable assurance
that confidential treatment shall be accorded to the disclosed Confidential
Information.  Each Party agrees to transmit Confidential Information only to
such of its Representatives as required for the purpose of implementing and
administering this Agreement, and shall inform such Representatives of the
confidential nature of the Confidential Information and instruct such
Representatives to treat such Confidential Information in a manner consistent
with this Article XIX.
For purposes of this Agreement, “Confidential Information” shall mean (a) all
confidential or proprietary information of a party, including, without
limitation, trade secrets, information concerning past, present and future
research, development, business activities and affairs, finances, properties,
methods of operation, processes and systems, customer lists, customer
information (such as passenger name record or “PNR” data) and computer
procedures and access codes; and (b) the terms and conditions of this Agreement
and any reports, invoices or other communications between the parties given in
connection with the negotiation or performance of this Agreement; and (c)
excludes (i) information already in a party’s possession prior to its disclosure
by other party; (ii) information obtained from a third person or entity that is
not prohibited from transmitting such information to the receiving party as a
result of a contractual, legal or fiduciary obligation to the party whose
information is being disclosed; (iii) information that is or becomes generally
available to the public, other than as a result of disclosure by a party in
violation of this Agreement; or (iv) information that has been or is
independently acquired or developed by a party, or its Affiliate, without
violating any of its obligations under this Agreement.
 
Notwithstanding the provisions of this Section XIX(A) to the contrary, the
parties acknowledge that this Agreement may constitute a material contract for
purposes of Parent’s disclosure obligations arising under the Securities Act of
1933, as amended, and/or the Securities Exchange Act of 1934, as amended, and
that Parent may make any such required disclosure, subject to the prior review
by, and meaningful consultation with, Delta.
 
Section 19.02 
 
Each Party acknowledges and agrees that in the event of any breach of this
Article XIX, the Affected Party shall be irreparably and immediately harmed and
could not be made whole by monetary damages.  Accordingly, it is agreed that, in
addition to any other remedy at law or in equity, the Affected Party shall be
entitled to an injunction or injunctions (without the posting of any bond and
without proof of actual damages) to prevent breaches or threatened breaches of
this Article XIX and/or to compel specific performance of this Article XIX.
 
Section 19.03 
 
The confidential obligations of the Parties under this Article XIX shall survive
the termination or expiration of this Agreement.
 

 
24

--------------------------------------------------------------------------------

 



ARTICLE XX
 
PARENT GUARANTEE
 
Section 20.01 
 
Parent hereby unconditionally and irrevocably guarantees to Delta the due and
punctual performance by Pinnacle of Pinnacle’s obligations, agreements and
covenants arising under this Agreement and under each term and condition hereof
(collectively, the “Obligations”).  If Pinnacle shall fail or be unable to
perform any such Obligation as and when the same shall be required to be
performed, then Parent, at its sole cost and expense, shall be obligated to
promptly perform or cause to be promptly performed each such Obligation in
accordance with the terms hereof and thereof.  This guaranty is a guaranty of
payment, performance and compliance and not of collectibility and is in no way
conditioned or contingent upon any attempt to collect from or enforce
performance or compliance by Pinnacle or upon any other event or condition
whatsoever.  If for any reason any payment Obligation amount shall not be paid
by Pinnacle when due, Parent shall immediately pay such amount to the person
entitled thereto pursuant to this Agreement, as if such amount constituted the
direct and primary obligation of Parent and regardless of whether any person has
taken any steps to enforce any rights against Pinnacle to collect such amount.
 
Section 20.02 
 
To the fullest extent permitted under applicable law, the obligations of Parent
and Pinnacle hereunder shall be absolute and unconditional, shall be continuing
and remain in full force and effect until final and irrevocable payment or
performance, and shall not be released, discharged, affected or impaired in any
respect by: (a) any amendment, modification, or cancellation of, or addition or
supplement to this Agreement; (b) any exercise, acceleration, extension,
compromise, settlement, non-exercise, waiver, release, or cancellation by Delta
of any right, remedy, power or privilege under or related to this Agreement or
any other guaranty of any obligations of Pinnacle; (c) the invalidity or
unenforceability, in whole or in part, of this Agreement; (d) any change in the
corporate existence, structure or ownership of Pinnacle or Parent or any
insolvency, bankruptcy, reorganization or other similar proceeding affecting
either of them or their assets; or (e) any other occurrence, circumstance,
happening or event whatsoever, whether similar or dissimilar to the foregoing,
whether foreseen or unforeseen, and any other circumstance which might otherwise
constitute a legal or equitable defense, release or discharge of the liabilities
of a guarantor or surety, or which might otherwise limit recourse against Parent
or Pinnacle.  If acceleration of the time for the performance or payment of any
Obligation is stayed upon the insolvency, bankruptcy or reorganization of
Pinnacle, all Obligations that are subject to acceleration under the terms of
this Agreement shall nonetheless be performed or payable hereunder by Parent or
Pinnacle, as applicable.
 
Section 20.03 
 
Each of Parent and Pinnacle hereby specifically agrees that it shall not be
necessary or required as a condition to enforcement of the obligations hereunder
against it, that there be (and each of Parent and Pinnacle, to the fullest
extent permitted by applicable law, specifically waives) diligence, presentment,
or protest of any kind whatsoever with respect to the respective guaranty by
Parent and Pinnacle or the Obligations; such waiver includes, without
limitation: (i) presentment for payment upon Pinnacle or Parent or the making of
any protest; (ii) any requirement to exhaust any remedies exercisable upon a
default under this Agreement or to give any notice of non-performance or
non-payment; (iii) any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge, release or defense of a guarantor or
 
surety; or (iv) so long as any Obligation remains outstanding, any right of
subrogation by virtue of any performance or payment made hereunder.  Each of
Parent and Pinnacle agrees that any payment or performance of the Obligations
guaranteed by it hereunder or other act that tolls any statute of limitations
applicable to enforcement of the Obligations shall similarly operate to toll any
statute of limitations applicable to any liability of Parent or Pinnacle
pursuant to this Article XX.  In addition, to the fullest extent permitted by
applicable law, each of Parent and Pinnacle waives the benefit and advantage of
any and all valuation, stay, appraisement, extension or redemption laws which,
but for this provision, agreement and waiver, might be applicable to any sale
made under any judgment, order or decree of any court or otherwise based on the
respective guaranty of Parent and Pinnacle pursuant to this Article XX.  All
waivers made by Parent or Pinnacle in this Section 20.03 and elsewhere
throughout this Article XX are intentional and made by Parent or Pinnacle, as
applicable, after due consideration of all the consequences thereof.
Section 20.04 
 
All of the terms and conditions of this Article XX shall be binding upon and
shall inure to the benefit of the respective successors and assigns of the
Parties; provided that neither Parent nor Pinnacle may assign, delegate or
otherwise transfer any of its rights or obligations hereunder without the prior
consent of Delta.
 
ARTICLE XXI
 
RESTATEMENT
 
The Parties agree that the 2010 DCA is hereby amended and restated effective as
of the Effective Date.  It is the intent of the Parties hereto that all rights,
privileges, obligations and duties of the Parties arising prior to the Effective
Date, including the calculation of any amounts due to any Party in respect of
such period, shall be governed by the provisions of the 2010 DCA; and all
rights, privileges, obligations and duties of the Parties arising from and after
the Effective Date, including the calculation of any amounts due to any Party in
respect of such period, shall be governed by the provisions of this Agreement.
 

 
25

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Delta, Parent and Pinnacle have each executed this Agreement
as of the Effective Date.
 
PINNACLE AIRLINES, INC.
 
 
 
By: _/s/ Brian T. Hunt
Brian T. Hunt
Vice President and General Counsel
 
DELTA AIR LINES, INC.
 
 
 
By: _/s/ Donald T. Bornhurst
Donald T. Bornhurst
Senior Vice President – Delta Connection
 
 
 
PINNACLE AIRLINES CORP.
 
 
 
By: _/s/ Brian T. Hunt
Brian T. Hunt
Vice President and General Counsel
 
 




 
26

--------------------------------------------------------------------------------

 

Schedule 1-A
Aircraft
 
ShipNo
RegNo
MSN
Eng1
Eng2
4950
N600LR
15142
194618
194621
4951
N601LR
15145
194626
194629
4952
N602LR
15151
194638
194639
4953
N604LR
15152
194643
194644
4954
N605LR
15160
194663
194660
4901
N901XJ
15130
194586
194587
4902
N902XJ
15131
194589
194590
4903
N903XJ
15134
194601
194598
4904
N904XJ
15135
194605
194600
4905
N905XJ
15137
194607
194606
4906
N906XJ
15138
194609
194608
4907
N907XJ
15139
194611
194610
4908
N908XJ
15140
194617
194612
4909
N909XJ
15141
194619
194616
4910
N910XJ
15143
194623
194620
4912
N912XJ
15144
194627
194624
4913
N913XJ
15148
194565
194632
4914
N914XJ
15149
194637
194634
4915
N915XJ
15150
194653
194652
4916
N916XJ
15154
194647
194642
4917
N917XJ
15155
194649
194646
4918
N918XJ
15156
194651
194648
4919
N919XJ
15163
194665
194668
4920
N920XJ
15167
194677
194678
4921
N921XJ
15172
194689
194687
4922
N922XJ
15174
194669
194686
4923
N923XJ
15177
194697
194698
4924
N924XJ
15179
194700
194701
4925
N925XJ
15183
194711
194708
4926
N926XJ
15184
194713
194710
4927
N927XJ
15188
194719
194716
4928
N928XJ
15190
194723
194724
4929
N929XJ
15191
194725
194726
4930
N930XJ
15192
194727
194728
4931
N931XJ
15193
194731
194732
4932
N932XJ
15194
194735
194734
4933
N933XJ
15196
194739
194740
4934
N934XJ
15198
194749
194746
4935
N935XJ
15199
194743
194748
4936
N936XJ
15201
194753
194758
4937
N937XJ
15210
194779
194784



 

 
27

--------------------------------------------------------------------------------

 

Schedule 1-B
 
Reserved
 


 

 
28

--------------------------------------------------------------------------------

 

Schedule 1-C
 
APUs
 
SN
P-535
P-536
P-540
P-590
P-545
P-539
P-546
P-548
P-550
P-552
P-554
P-559
P-560
P-566
P-567
P-569
P-572
P-584
P-588
P-544
P-592
P-595


 
29

--------------------------------------------------------------------------------

 



P-600
P-601
P-607
P-608
P-581
P-543
P-610
P-614
P-612
P-623
P-622
P-628
P-648
P-551
P-556
P-562
P-563
P-565
P-615
P-312



 

 
30

--------------------------------------------------------------------------------

 

Schedule 2.11
 
MINIMUM PERFORMANCE REQUIREMENTS
 
1.  
Completion Rate:  No less than the threshold calculated in accordance with the
Minimum Completion Factor Standard in Exhibit D.

 
2.  
On-time Reliability:  No less than the threshold calculated in accordance with
the Minimum A0 Performance Standards in Exhibit D of all Aggregated CRJ900 Delta
Connection Flights flown and arriving at scheduled destination within less than
1 minute of scheduled arrival time.

 
3.  
On-Time Departures:  No less than the threshold calculated in accordance with
the Minimum D0 Performance Standards in Exhibit D of all Aggregated CRJ900 Delta
Connection Flights flown and departing from scheduled origin less than 1 minute
of scheduled departure time.

 
4.  
Customer Experience:  [***].

 

 
31

--------------------------------------------------------------------------------

 

EXHIBIT A
PAYMENT TERMS
 
Unless otherwise indicated, all section references in this Exhibit A refer to
the corresponding section of this Exhibit A.
 
Section 1.01.   Payment Terms.
 
(a) Payments
 
For purposes of this Section 1.01, payments to Pinnacle shall be calculated as
follows for any applicable period:
 
(i)           the Aircraft Month Payment, which will be equal to the then
applicable Aircraft Months Rate (as set forth in Section 1.02 of this Exhibit A)
multiplied by Aircraft Months for such period for Scheduled Flights,
Non-Scheduled Flights and Charter Flights, plus
 
(ii)           the Block Hour Payment, which will be equal to the then
applicable Block Hour Rate (as set forth in Section 1.02 of this Exhibit A)
multiplied by Block Hours for such period for Scheduled Flights, Non-Scheduled
Flights and Charter Flights, plus
 
(iii)           the Cycle Payment, which will be equal to the then applicable
Cycle Rate (as set forth in Section 1.02 of this Exhibit A) multiplied by Cycles
for such period for Scheduled Flights, Non-Scheduled Flights and Charter
Flights, plus
 
(iv)           the Direct Expense Payment, which will be determined in
accordance with Section 1.03 of this Exhibit A, plus
 
(v)           the Margin, which shall equal the then applicable Margin Rate (as
set forth in Section 1.02 of this Exhibit A) multiplied by Aircraft Months for
such period for Scheduled Flights, Non-Scheduled Flights and Charter Flights.
 
(b) Provisional Billing and Payment Schedule
 
On a monthly basis and in a format agreeable to Delta, the Pinnacle Parties
shall provide estimates of the upcoming monthly Aircraft Month Payment, Block
Hour Payment, Cycle Payment Direct Expense Payment (excluding Equipment Rental
Expense that is deducted herefrom in payment of Rent pursuant to the terms of
the Leases) and Margin.  Such estimates shall be based upon the schedule
(including Scheduled Flights, Non-Scheduled Flights and Charter Flights) to be
operated by Pinnacle during the upcoming month (assuming a [***] completion
rate) and shall be provided no later than 10 days prior to the start of the
upcoming month in which the wire transfers shall be made.  Delta shall review
such estimates for each Aircraft Month Payment, Block Hour Payment, Cycle
Payment, Direct Expense Payment and Margin for accuracy and reasonableness.  To
the extent any such estimates are determined to be inaccurate or unreasonable,
the Pinnacle Parties, upon request from Delta, shall provide supporting
documentation and/or explanations for such estimates or correct such estimates
as provided by Delta.
 

 
32

--------------------------------------------------------------------------------

 

Except as set forth below, on the 7th, 14th, 21st and 28th day of the applicable
month (or if not a business day, on the following business day), Delta will
advance to Pinnacle twenty-five percent (25%) of the aggregate cost estimates of
such month’s Aircraft Month Payment, Block Hour Payment, Cycle Payment, Direct
Expense Payment (excluding Equipment Rental Expense that is deducted herefrom in
payment of Rent pursuant to the terms of the Leases) and Margin (each such
advance, a “Provisional Payment”).  Each Provisional Payment shall be made via
wire transfer or through the Airline Clearing House (the “Clearing House”), in
Delta’s discretion (but in any event on the dates set forth above) or, if any
Provisional Payment is not paid by Delta on any such date, then in Pinnacle’s
discretion.  Notwithstanding the foregoing, Delta shall be entitled, without
notice, to deduct from any payment owed to Pinnacle hereunder any amounts that
are, at the time of such payment, due and owing under (i) that certain
Promissory Note dated July 1, 2010 issued by Pinnacle, Parent and Mesaba to
Delta (the “Promissory Note”), (ii) the DIP Credit Facility, and (iii) the Exit
Loan.
 
(c) Monthly Reconciliation
 
Reconciliation of each month’s Provisional Payments to reflect actual operating
statistics and Direct Expenses (excluding rents payable under the Leases) paid
or accrued under Section 1.03 shall be completed on a monthly basis as follows:
 
a.           On or before the fifth (5th) Business Day after the last day of
each calendar month, in a format mutually agreeable to Delta and Parent,
Pinnacle shall submit to Delta a report detailing actual operational statistics
pertaining to the Aircraft Month Payment, the Block Hour Payment and the Cycle
Payment and its actual Direct Expenses for such month.  Delta and the Pinnacle
Parties agree to make a good faith effort to expeditiously reconcile any
differences in operational statistics data used to calculate reconciliation
payments.  In addition, if requested by Delta, the Pinnacle Parties shall submit
to Delta documentation sufficient to support its actual Direct Expense items,
including copies of all invoices.
 
b.           Within five (5) business days of completing such reconciliation,
Delta or Pinnacle, as the case may be, shall pay, via wire transfer or the
Clearing House in Delta’s discretion, to an account designated by the other
Party, monies equal to the reconciled amount.  If certain actual costs are not
known by the completion of the reconciliation, the Pinnacle Parties shall
provide Delta with a good faith estimate of such unknown costs and such
estimated amount shall be included in the initial reconciliation.  As soon as
commercially reasonable, such estimated amounts shall be reconciled with the
actual costs for such expenses, and Delta or Pinnacle, as the case may be, shall
pay, via wire transfer or the Clearing House in Delta’s discretion or, if not
paid by Delta on any such date, then in Pinnacle’s discretion, to an account
designated by the other Party, monies equal to the reconciled amount.
 
c.           Notwithstanding anything in this Agreement to the contrary, in the
event Pinnacle is unable to operate any of the Aircraft, or any of the Scheduled
Flights, Non-Scheduled Flights or Charter Flights, for any reason other than as
a result of weather, fire, war, terrorism, other act of hostilities, an
industry-wide ATC action, an industry-wide directive by the FAA, TSA or other
governmental agency or act of God, Delta shall not be obligated to pay Pinnacle
any portion of the Aircraft Month Payment, the Block Hour
 

 
33

--------------------------------------------------------------------------------

 

Payment, the Cycle Payment, the Direct Expenses, any incentive compensation, or
any other amounts, in connection with such non-operated Aircraft, Scheduled
Flights, Non-Scheduled Flights or Charter Flights.  If the non-operated
Aircraft, Scheduled Flight, Non-Scheduled Flight or Charter Flight is caused by
weather, fire, war, terrorism, other act of hostilities, an industry-wide ATC
action, an industry-wide directive by the FAA, TSA or other governmental agency
or act of God, Delta shall only be obligated to pay the following fixed costs
associated with such non-operated Aircraft, Scheduled Flight, Non-Scheduled
Flight or Charter Flight:  Equipment Rental Expense, Hull Insurance and Property
Taxes, but not any variable costs, incentive compensation, or any other amounts
with respect to such non-operated Aircraft, Scheduled Flights, Non-Scheduled
Flights or Charter Flights during the period that Pinnacle is unable to operate
such Aircraft, Scheduled Flight, Non-Scheduled Flight or Charter Flight.
 
Section 1.02                      [***]
 
Section 1.03                      [***]
 
Section 1.04                      Fuel
 
(a) Fuel Administration.  Pinnacle will join the fuel consortium at a Service
City upon Delta’s request.  In connection with the Regional Airline Services,
Delta will provide to Pinnacle the following fuel-related services:  (i) fuel
supply and into-plane fuel services, including negotiation of fuel supply, fuel
storage and into-plane service contracts for the Aircraft and (ii) payment of
all into-plane and fuel invoices in respect of the Aircraft.  Delta will
reimburse Pinnacle for any fees associated with joining or being a member of a
consortium.
 
(b) Fuel Burn Review Procedures.  Commencing as of January 1, 2011, Delta and
Pinnacle agree to review the fuel burn performance (defined as gallons per block
hour) of the Aircraft for compliance with annual performance measures including,
but not limited to:
 
(i) Planned Fuel On Arrival (FOA)
 
(ii) Auxiliary Power Unit (APU) Usage
 
Pinnacle will be responsible for the development and setting of the annual
performance measure targets for the Aircraft, each as defined in Attachment B,
and an annual budgeted fuel burn rate expressed in gallons per block hour
(“All-in Rate”), in a timeframe consistent with the development of the annual
operating expense budget of each party.  The All-in Rate shall encompass all
scheduled and non-scheduled burned gallons and include the measures defined in
(b)(i-ii) above and those measures the Parties may agree to subsequently
add.  The annual targets for the performance measures and All-in Rate will be
subject to Delta’s approval.  The Parties agree to work in good faith to resolve
any differences that may exist with respect to setting annual targets.  Pinnacle
shall implement industry best practices to efficiently manage FOA to ensure
target achievement (i.e. Alternate Exemptions 3585C, etc.)  For the APU target,
in the event agreement can not be reached, the target will be based on the
then-applicable APU target of Pinnacle with appropriate operational
adjustments.  Additional performance measures may be identified and added at a
future date by mutual agreement of the parties for purposes of reviewing the
Aircraft’s annual fuel burn.  In the event data is not yet available for a given
 

 
34

--------------------------------------------------------------------------------

 

measure, no annual target will be set.  The Parties agree to use reasonable best
efforts in researching and collecting data for purposes of adding performance
measures and cooperation may not be unreasonably withheld by either Party.
 
Although fuel tankering does not reduce Aircraft fuel burn it does reduce
overall fuel expense.  If Pinnacle does not already have a tankering program in
place, the Parties agree to use reasonable best efforts in researching and
collecting data for purposes of adding tankering measures.  The Parties agree
that tankering shall be reviewed and assessed at a future date to determine
procedures for implementation and agree to implement a mutually agreed fuel
tankering program.
 
Not later than sixty (60) days following the end of the year for which the
targets applied, Pinnacle shall each (i) deliver to Delta the analysis and
conclusion of its performance for the year then ended with respect to each of
the performance measures and the All-in Rate, and (ii) provide Delta with the
data used by it to determine variances to each of the performance measure
targets and the All-in Rate in a format specified by Delta.  Delta shall have
thirty (30) days from the receipt of Pinnacle’s analysis to complete its
review.  If it is determined that Pinnacle exceeded one or more of the targets
for the annual performance measures, and the cause of exceeding the targets was
not attributed to operational exceptions out of Pinnacle’s control (e.g. runway
closure for construction requiring more holding fuel during periods of peak
arrival demand), a fuel penalty shall be assessed per the formulas set forth in
Attachment B (a “Fuel Burn Penalty Payment”).  If it is mutually determined by
Pinnacle and Delta that Pinnacle exceeded the budget for the All-in Rate, after
adjusting for variances to target for the performance measures, and the cause of
exceeding the budget was within the control of Pinnacle, a Fuel Burn Penalty
Payment shall be assessed per the formula set forth in Attachment B.  Such Fuel
Burn Penalty Payment(s) shall be made in accordance with Section 5.03 of the
Agreement.
 
Pinnacle and Delta agree to negotiate in good faith to develop a revised goal
structure for FOA, APU and All-in Rate to be implemented by January 1, 2011.
Such revised goal structure will provide for incentives as well as penalties.
 
Section 1.05                      Performance Levels and Related Incentives and
Penalties.
 
(a) Pinnacle shall be subject to certain monthly performance levels together
with incentive payments and/or penalties as described in this Section 1.05(a)
(“Performance Criteria”).  If Pinnacle achieves the performance criterion, then
Delta shall pay Pinnacle the applicable incentive amount set forth below and if
Pinnacle does not achieve the performance criterion, then Delta shall charge
Pinnacle the applicable penalty amount set forth below.  All incentives and
penalties are monthly, unless otherwise specified as quarterly, and stated in
dollars per Aircraft.  In the case of Aircraft additions or removals within a
monthly or quarterly period, such incentive amounts will be prorated.  Any
monthly incentive amount shall be added to, and any monthly penalty charge shall
be deducted from, the monthly settlement payment.  Any quarterly incentive
amount shall be added to, and any quarterly penalty charge shall be deducted
from, the next monthly settlement payment following the tenth day after the
delivery by Delta of Pinnacle’s ISM Score pursuant to Section 2.11(a)(iii).  The
applicable performance levels and corresponding incentives and penalties are as
follows:
 

 
35

--------------------------------------------------------------------------------

 



(i) Completion Factor (calculated in accordance with Section 2.11(a)(i) of the
Agreement):
 

 
Penalty 2
Penalty 1
Neutral
Incentive 1
Incentive 2
Performance Level
*
*
*
*
*
Penalty/Incentive per Aircraft
 
[***]
 
[***]
[***]
 
[***]
 
[***]



 
* The Performance Levels shall be established in accordance with Exhibit D.
 


 
(ii) On-Time Arrival within 0 Minutes (calculated in accordance with Section
2.11(a)(ii) of the Agreement):
 

 
Penalty 2
Penalty 1
Neutral
Incentive 1
Incentive 2
Performance Level
*
*
*
*
*
Penalty/Incentive per Aircraft
 
[***]
 
[***]
[***]
 
[***]
 
[***]



 
* The Performance Levels shall be established in accordance with Exhibit D.
 


 
In conjunction with Pinnacle’s on-time arrival performance, Pinnacle’s target
block time performance (within zero minutes) shall not exceed [***] with respect
to the Aggregated CRJ900 Delta Connection Flights.  If Pinnacle’s actual block
time performance (within zero minutes) exceeds [***]with respect to the
Aggregated CRJ900 Delta Connection Flights, Pinnacle’s actual arrival
performance (within zero minutes) will be adjusted downward by 0.7 percentage
point per 1.0 percentage point in excess of [***].
 


 
(iii) Customer Satisfaction (measured in accordance with Section 2.11(a)(iii) of
the Agreement) (The Performance Period for Customer Satisfaction will be
assessed on a calendar quarter basis):
 

 
36

--------------------------------------------------------------------------------

 




 
 
Penalty 2
 
Penalty 1
Neutral
 
Incentive 1
 
Incentive 2
Performance Level
≤ [***]
≤ [***] but > [***]
> [***] but < [***]
≥ [***]but  < [***]
≥ [***]
Penalty/Incentive per Aircraft
 
[***] per quarter
 
[***] per quarter
[***] per quarter
 
[***]
per quarter
 
[***] per quarter



 
 
(iv)           On-Time Departure within 0 Minutes (calculated in accordance with
Section 2.11(a)(iv) of the Agreement):
 

 
Penalty 2
Penalty 1
Neutral
Incentive 1
Incentive 2
Performance Level
*
*
*
*
*
Penalty/Incentive per Aircraft
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]



 
* The Performance Levels shall be established in accordance with Exhibit D.
 


 
(b) Reconciliation of Performance Standards.  Following each month, (i) Pinnacle
shall prepare a reconciliation of its actual performance to the targeted
performance with respect to the completion factor and on-time arrival factor
with respect to the Aggregated CRJ900 Delta Connection Flights and (ii) Delta
shall prepare a reconciliation of Pinnacle’s actual performance to targeted
performance with respect to the Customer Satisfaction results of the Aggregated
CRJ900 Delta Connection Flights. Such reconciliations will be completed and
delivered to the other Party within twenty (20) days after the end of each
month.  Delta and Pinnacle will have the right to audit the reconciliations
prepared by the other and shall report any discrepancies to the other.  Any
discrepancy not reported in writing within sixty (60) days of the end of any
month shall be deemed waived.
 

 
37

--------------------------------------------------------------------------------

 

Attachment A
Definitions
 
For purposes of this Exhibit A, the following terms are defined as set forth
below.  (Other defined terms are set forth in Article I of the Agreement).
 
“2018 Rate Reset” shall have the meaning ascribed to such term in Section
1.02(e) of this Exhibit A.
 
“AAR Agreement” means that certain Aircraft Maintenance Agreement effective as
of August 8, 2011 among AAR Aircraft Services, Inc., Delta and Mesaba, as may be
amended, modified or extended in accordance with the terms of such agreement.
 
“Aircraft Months” means an Aircraft each month after such Aircraft has been
placed in service by Pinnacle and remains in service for Delta (including
non-scheduled Aircraft).  An Aircraft placed in service by Pinnacle by the 15th
of a month is assumed to have been in service for the entirety of such month.
 
“Aircraft Month Payment” means the payment for Aircraft Months to be made
pursuant to Section 1.01(a) of Exhibit A.
 
“Aircraft Months Rate” shall have the meaning ascribed to such term in Section
1.02 of this Exhibit A.
 
“All-in Rate” shall have the meaning ascribed to such term in Section 1.04 of
this Exhibit A.
 
“Block Hour Payment” means the payment for Block Hours to be made pursuant to
Section 1.01(a) of this Exhibit A.
 
“Block Hour Rate” shall have the meaning ascribed to such term in Section 1.02
of this Exhibit A.
 
“Clearing House” shall have the meaning ascribed to such term in Section 1.01(b)
of this Exhibit A.
 
“Comparable Agreement” shall have the meaning ascribed to such term in Section
1.02(e) of this Exhibit A.
 
“CPPI” means the percent increase, if any, in the PPI for finished goods
published by the United States Department of Labor, Bureau of Labor Statistics,
which increase occurred during the immediately preceding calendar year, defined
as (PPI for the prior calendar year/PPI for the two years prior)-1, but in no
event in excess of [***] and in no event less than zero.  For example, when
calculating the Block Hour Rate for 2014 in Section 1.03, CPPI is calculated as
follows: (2013 PPI / 2012 PPI) – 1.
 
“CPPIB” means the percent increase, if any, in the PPI for finished goods
published by the United States Department of Labor, Bureau of Labor Statistics,
defined as (PPI for the prior calendar year/PPI for the year of 2009)-1, but in
no event will the compound annual growth rate
 

 
38

--------------------------------------------------------------------------------

 

be in excess of [***] or less than zero.  For example, when calculating the
Block Hour Rate for 2012 in the Section 1.03, CPPIB is calculated as follows:
(2011 PPI / 2009 PPI) – 1.
 
“Cycle” means an actual takeoff at an origin city and landing at a destination
city of an Aircraft in connection with a Scheduled Flight, a Non-Scheduled
Flight or a Charter Flight.
 
“Cycle Payment” means the payment for Cycles to be made pursuant to Section
1.01(a) of this Exhibit A.
 
“Cycle Rate” shall have the meaning ascribed to such term in Section 1.02 of
this Exhibit A.
 
“Delta Sourcing Initiative” shall have the meaning ascribed to such term in
Section 1.03 of this Exhibit A.
 
“Direct Expenses” shall have the meaning ascribed to such term in Section 1.03
of this Exhibit A.
 
“Direct Expense Payment” means the payment for Direct Expenses to be made
pursuant to Section 1.01(a) of this Exhibit A.
 
“Equipment Rental Expense” means the Aircraft Rental Expense, the Spare Engine
Rental Expense and the QEC Rental Expense.
 
 “Fuel Burn Penalty Payment” shall have the meaning ascribed to such term in
Section 1.04 of this Exhibit A.
 
“Margin Rate” shall have the meaning ascribed to such term in Section 1.02 of
this Exhibit A.
 
“Monthly Payment” means the payment each month to be made pursuant to Section
1.01(a) of this Exhibit A.
 
“Monthly Rate” shall have the meaning ascribed to such term in Section 1.02 of
this Exhibit A.
 
“Performance Criteria” shall have the meaning ascribed to such term in Section
1.05(a) of this Exhibit A.
 
 “PPI” means Producer Price Index for finished goods published by the United
States Department of Labor, Bureau of Labor Statistics, and, if no longer
published, any comparable successor index selected by Delta.
 
“Promissory Note” shall have the meaning ascribed to such term in Section
1.01(b) of this Exhibit A.
 
“Provisional Payment” shall have the meaning ascribed to such term in Section
1.01(b) of this Exhibit A.
 
“QEC Rental Expense” means the Basic Rent charged in the Leases between Delta
and Pinnacle with respect to each of the QECs.
 

 
39

--------------------------------------------------------------------------------

 

Attachment B
 
Aircraft Fuel Burn (Penalty) Formulas
 
Note: The formulas below are to be used for the calculation of Fuel Burn Penalty
Payments as they pertain to each performance measure and the All-in Rate in
Section 1.04 of Exhibit A.  The Penalty, while settled on an annual basis, is
based on a monthly calculation.  The result of the calculation for each
performance measure shall be netted together to produce a net Penalty, if one
should exist.  To the extent that formulas do not yet exist the parties mutually
agree to document those formulas when those performance measures are
implemented.  Per Section 1.04, the All-in Rate is first adjusted for the
variances that exist with respect to each performance measure and actual
operating schedule, and then to the extent an unfavorable variance to budget
exists, the penalty formula below for the All-in Rate is applied.  A Penalty is
assessed if the cause of the All-in Rate variance is deemed within the control
of Pinnacle.  An example for a month is illustrated below in Attachment C
hereto.
 
1.           Excess Planned Fuel on Arrival (PFOA)
 
Monthly Penalty:
(Average Planned FOA in lbs-Target) x CTC / [***] / Block Hours per Cycle x
Total Block Hours x fuel cost per gallon


Assumptions:
·  
Block Hours based on scheduled and unscheduled operations/Cycles that returned
legitimate FOA values (on the flight history database)

·  
Cost to Carry (CTC) varies with average enroute time; CTC = ([***] x Avg ETE) -
[***]

·  
Fuel cost per gallon = actual price per gallon incurred by Delta, including
into-plane fees and taxes.



Definition:
Planned Fuel on Arrival (PFOA) is comprised of:
 
1)
Domestic Reserve Fuel.  This is a fixed amount of fuel required by FAR to be
carried on all operations.

 
2)
Alternate Fuel.  This is the fuel required to fly from the intended destination
to an alternate destination.  This fuel is required on some but not all flights
according to FAR and Pinnacle’s policies related to destination weather.

 
3)
Holding fuel (Contingency).  This fuel is required, by FAR and Pinnacle’s
policies, for expected holding, potential delays and diversions.



2.           Excess Auxiliary Power Unit (APU) Burn
 
Monthly Penalty:
(Average Actual APU hrs per Cycle-Target) x Total Cycle x [***] x Fuel cost per
gallon


Assumptions:
·  
APU burn rate = [***] pph per CRJ900 Aircraft (w/Air and electric load)

·  
APU runs almost exclusively w/air load but not necessarily electric


 
40

--------------------------------------------------------------------------------

 



·  
Cycles based on all Pinnacle operations (scheduled and unscheduled)

·  
Fuel cost per gallon = actual price per gallon incurred by Delta per Section
1.04 of this Exhibit A including into-plane fees and taxes.



3.           All-in Rate (to be applied after adjusting for known variances to
performance measures above as shown in the sample calculation set forth in
Attachment C hereto)


Monthly Penalty:
(Actual All-in Gallons per block hour-Target) x Total Block Hours x Fuel cost
per gallon


Assumptions:
·  
Fuel cost per gallon = actual price per gallon incurred by Delta per Section
1.04 of this Exhibit A including into-plane fees and taxes.


 
41

--------------------------------------------------------------------------------

 

Attachment C
 
Example of One Month Penalty Calculation
 
[***]
 

 
42

--------------------------------------------------------------------------------

 

Attachment D
 
Cost Categories
[***]





 
43

--------------------------------------------------------------------------------

 

EXHIBIT B
Pass Travel Privileges
 
[***]
 



 
44

--------------------------------------------------------------------------------

 

EXHIBIT C
 
Cancellation Codes
19A – Substitution – Air Operations
 
19B – Substitution – Information Services
 
19C – Substitution – Flight Operations
 
19D – Substitution – Inflight Services
 
19E – Substitution – Maintenance
 
19F – Substitution – Airport Customer Service
 
19G – Inter Carrier Substitution – Delta Requestd
 
19H – Delta Requested Cancellation
 

 
45

--------------------------------------------------------------------------------

 

EXHIBIT D
 
PERFORMANCE LEVELS AND MINIMUM STANDARDS ESTABLISHMENT

 


 
 
[***]

 


 


 


 

 
46

--------------------------------------------------------------------------------

 
